Exhibit 10.27


































THE SHAW GROUP INC. 401(k) PLAN


Effective January 1, 2014
 
















































--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE I
INVESTMENT OF CONTRIBUTIONS
 
 
 
1.1
Account
1
1.2
Actual Contribution Percentage
1
1.3
Actual Deferral Percentage
1
1.4
Affiliated Employer
2
1.5
Authorized Leave of Absence
2
1.6
Beneficiary
2
1.7
Board of Directors
2
1.8
Break in Service
2
1.9
Code
3
1.10
Compensation
3
1.11
Deferral Contributions
5
1.12
Disability or Disabled
5
1.13
Earnings
5
1.14
Effective Date
5
1.15
Eligibility Service
5
1.16
Eligible Employee
6
1.17
Employee
6
1.18
Employee Deferral Account
6
1.19
Employer
6
1.20
Employer Matching Contribution Account
7
1.21
Employer Profit Sharing Contribution Account
7
1.22
Employer Stock
7
1.23
Employment Commencement Date
7
1.24
ERISA
7
1.25
Enrollment Date
7
1.26
Fund
7
1.27
Highly Compensated Employee
7
1.28
Hour of Service
8
1.29
Leased Employee
9
1.30
Matching Contributions
9
1.31
Normal Retirement Plan
9
1.32
Participant
9
1.33
Period of Severance
9
1.34
Plan
10
1.35
Plan Administrator
10
1.36
Plan Year
10
1.37
Pre-Tax Contributions Account
10
1.38
Pre-Tax Contributions
10
1.39
Profit Sharing Contributions
10






--------------------------------------------------------------------------------



1.40
Reduction-in-Force-Termination
10
1.41
Reemployment Commencement Date
11
1.42
Rollover Contribution Account
11
1.43
Rollover Contributions
11
1.44
Roth Contribution Account
11
1.45
Roth Contributions
11
1.46
Safe Harbor Matching Contribution
11
1.47
Safe Harbor Notice
11
1.48
Severance Date
11
1.49
Spousal Consent
12
1.50
Statutory Compensation
12
1.51
Termination of Employment
13
1.52
Trust
13
1.53
Trust Agreement
13
1.54
Trustee
13
1.55
Valuation Date
14
1.56
Vested Portion
14
1.57
Vesting Service
14
 
 
 
ARTICLE II
ELIGIBILITY AND PARTICIPATION
 
 
 
2.1
Eligibility
14
2.2
Participation
15
2.3
Reemployment of Former Employees and Former Participants
15
2.4
Transferred Participants
15
2.5
Termination of Participation
15
 
 
 
ARTICLE III
CONTRIBUTIONS
 
 
 
3.1
Deferral Contributions
15
3.2
Matching Contributions
19
3.3
Profit Sharing Contributions
20
3.4
Participant Rollover Contributions and Transfers
21
3.5
Change in Contributions
22
3.6
Revocation of Contributions
23
3.7
Limitations Affecting Highly Compensated Employees
23
3.8
Maximum Annual Additions
27
3.9
Return of Contributions
28
3.10
Contributions Not Contingent Upon Profits
28
 
 
 




--------------------------------------------------------------------------------



 
 
 
ARTICLE IV
INVESTMENT OF CONTRIBUTIONS
 
 
 
4.1
Investment Funds
29
4.2
Investment of Participant’s Accounts
29
4.3
Responsibility for Investments
29
4.4
Change of Election
30
4.5
Transfers Between Funds
30
4.6
Limitations Imposed by Contract
30
4.7
Employer Stock
31
 
 
 
ARTICLE V
VALUATION OF THE ACCOUNTS
 
 
 
5.1
Valuation of the Accounts
37
 
 
 
ARTICLE VI
VESTED PORTION OF ACCOUNTS
 
 
 
6.1
Fully Vested Account
38
6.2
Other Accounts
38
6.3
Disposition of Forfeitures
40
 
 
 
ARTICLE VII
WITHDRAWALS WHILE STILL EMPLOYED
 
 
 
7.1
Withdrawal of Rollover Contributions
41
7.2
Withdrawals Upon Attainment of Age 59-1/2
41
7.3
Hardship Withdrawal
41
7.4
Withdrawal Procedures
42
7.5
Qualified Reservist Distributions
43
7.6
Withdrawal of Deferral Contributions for Participants in Uniformed Services
43
 
 
 
ARTICLE VIII
LOANS TO PARTICIPANTS
 
 
 
8.1
Amount Available
43
8.2
Terms
43
8.3
General Administration
44
 
 
 
 
 
 




--------------------------------------------------------------------------------



 
 
 
 
 
 
ARTICLE IX
DISTRIBUTION OF ACCOUNTS UPON TERMINATION OF EMPLOYMENT
 
 
 
9.1
Eligibility
44
9.2
Form of Distribution
45
9.3
Commencement of Payments
45
9.4
Minimum Distribution Requirements
46
9.5
Status of Accounts Pending Distribution
51
9.6
Proof of Death and Right of Beneficiary or Other Person
51
9.7
Distribution Limitation
51
9.8
Rollover Distributions
51
 
 
 
ARTICLE X
ADMINISTRATION OF PLAN
 
 
 
10.1
Plan Administration
53
10.2
Service in More Than One Fiduciary Capacity
54
10.3
Limitation of Liability
54
10.4
Indemnification
54
10.5
Appointment of Investment Manager
54
 
 
 
ARTICLE XI
MANAGEMENT OF FUNDS
 
 
 
11.1
Trust Agreement
54
11.2
Exclusive Benefit Rule
55
11.3
Payment of Expenses
55
 
 
 
ARTICLE XII
GENERAL PROVISIONS
 
 
 
12.1
Non-alienation
55
12.2
Conditions of Employment Not Affected by Plan
56
12.3
Facility of Payment
56
12.4
Information
57
12.5
Top-Heavy Provisions
57
12.6
Prevention of Escheat
59
12.7
Transfers of Trust Fund Assets
60
12.8
Construction
60
12.9
USERRA Compliance
60




--------------------------------------------------------------------------------



12.10
Death Benefits Under USERRA-Qualified Active Military Service
60
12.11
Qualified Hurricane Disaster Relief
61
 
 
 
ARTICLE XIII
AMENDMENT, MERGER, AND TERMINATION
 
 
 
13.1
Amendment of Plan
61
13.2
Merger, Consolidation, or Transfer
61
13.3
Additional Participating Employers
61
13.4
Termination of Plan
62






--------------------------------------------------------------------------------



PREAMBLE


The Shaw Group Inc. 401(k) Plan ("Plan") became effective January 1, 1994, to
provide a financial incentive and retirement security for Eligible Employees of
The Shaw Group Inc. and participating employers. The Plan was subsequently
restated effective October 1, 2006 using Fidelity non-standardized prototype
documents.


Effective June 1, 2010, except as otherwise noted, The Shaw Group Inc. amended
and restated the Plan into an individually designed Plan document. The amendment
and restatement incorporated into the Plan document the prior amendments made to
the Plan since its October 1, 2006 restatement, including the amendments
required by the Economic Growth and Tax Relief Reconciliation Act of 2001, the
amendments required or pe1mitted by the Pension Protection Act of 2006 and the
Heroes Earnings Assistance and Relief Tax Act of 2008, and other amendments.


Also effective June 1, 2010, The Shaw Group Inc. amended and restated the Plan
to include the provisions needed to implement the merger into the Plan of The
Shaw Group Inc. 40l (k) Plan for Hourly Employees. The merged Plan was intended
to provide similar benefits to employees through one plan as previously provided
under the pre-merger, two-plan structure. Further, the merged Plan met all of
the following conditions:


(1)
The sum of the account balances in each plan prior to the merger equaled the
value of the entire Plan assets at the time of the merger;



(2)
The assets of each plan were combined at the time of the merger to form the
assets of the merged Plan; and



(3)
Immediately after the merger, each Participant in the merged Plan had an Account
equal to the sum of the account balances the Pa1ticipant had in each plan
immediately prior to the merger.



Effective January 1, 2013, The Shaw Group Inc. amended and restated the Plan.
This amendment and restatement is effective February 13, 2013.


Effective February 13, 2013, Chicago Bridge & Iron Company is the sponsor of the
Plan (the “Plan Sponsor”). The Plan Sponsor now amends and restates the Plan
effective January 1, 2014.


It is intended that this Plan, together with the Trust Agreement, meet all the
requirements of the Internal Revenue Code of 1986, as amended ("Code"), and that
the Plan shall be interpreted, wherever possible, to comply with the terms of
the Code and all formal regulations and rulings issued under the Code.




 





--------------------------------------------------------------------------------



THE SHAW GROUP INC. 401(k) PLAN


Restated Effective January 1, 2014




ARTICLE I
DEFINITIONS


1.1
"Account" means the Pre-Tax Contribution Account, Roth Contribution Account,
Employer Matching Contribution Account, Safe Harbor Matching Contribution
Account, Employer Profit Sharing Contribution Account, Rollover Contribution
Account, and any other subaccounts maintained for each Participant or
Beneficiary pursuant to the terms of this Plan. Effective January 1, 2014, the
Employer Matching Contribution Account shall include discretionary Matching
Contributions which are in addition to Safe Harbor Matching Contributions.



1.2
"Actual Contribution Percentage" means, with respect to a specified group of
Employees, the average of the ratios, calculated separately for each Employee in
that group, of (a) the Employee's Matching Contributions for that Plan Year, to
(b) his or her Statutory Compensation for that entire Plan Year, provided that,
upon direction of the Plan Administrator, Statutory Compensation for a Plan Year
shall only be counted if received during the period an Employee is a Participant
or is eligible to become a Participant. The Actual Contribution Percentage for
each group and the ratio determined for each Employee in the group shall be
calculated to the nearest one-hundredth of one percent.



1.3
"Actual Deferral Percentage" means, with respect to a specified group of
Employees, the average of the ratios, calculated separately for each Employee in
that group, of (a) the amount of Deferral Contributions made pursuant to Section
3.1 for a Plan Year (including Deferral Contributions returned to a Highly
Compensated Employee under Section 3.1(c) and Deferral Contributions returned to
any Employee pursuant to Section 3.1(d)), to (b) the Employee's Statutory
Compensation for that entire Plan Year, provided that upon direction of the Plan
Administrator, Statutory Compensation shall only be counted if received during
the period an Employee is a Participant or is eligible to become a Participant.
The Actual Deferral Percentage for each group and the ratio determined for each
Employee in the group shall be calculated to the nearest one-hundredth of one
percent. For purposes of determining the Actual Deferral Percentage for a Plan
Year, Deferral Contributions may be taken into account for a Plan Year only if
they:



(a)
relate to compensation that would have been received by the Employee in the Plan
Year but for the deferral election, or are attributable to services performed by
the Employee in the Plan Year and would have been received by the Employee
within 2-1/2, months after the close of the Plan Year but for the deferral
election;







--------------------------------------------------------------------------------



(b)
are allocated to the Employee as of a date within that Plan Year and the
allocation is not contingent on the participation or performance of service
after such date; and



(c)
are actually paid to the Trustee no later than twelve (12) months after the end
of the Plan Year to which the contributions relate.



1.4
"Affiliated Employer" means any company which is a member of a controlled group
of corporations (as defined in Code Section 414(b)) which also includes the
Employer; any trade or business under common control (as defined in Code Section
414(c)) with the Employer; any organization (whether or not incorporated) which
is a member of an affiliated service group (as defined in Code Section 414(m))
which includes the Employer; and any other entity required to be aggregated with
the Employer pursuant to regulations under Code Section 414(o). Notwithstanding
the foregoing sentence, for purposes of Section 3.8, the definitions in Code
Sections 414(b) and (c) shall be modified as provided in Code Section 415(h).



1.5
“Authorized Leave of Absence” means an absence with or without pay, authorized
by an Employer on a non-discriminatory basis, for Disability, accident, jury
duty, military duty, or other reasons.



1.6
"Beneficiary" means any person, persons, or entity designated by a Participant
to receive benefits payable in the event of the Participant’s death, and filed
with the Plan Administrator in such manner and form as may be prescribed by the
Plan Administrator. However, if the Participant is married, his or her spouse
shall be deemed to be the Beneficiary unless or until he or she elects another
Beneficiary in such manner and form as may be prescribed by the Plan
Administrator. Any such designation shall not be effective without Spousal
Consent or except as provided in Section 1.44. If no such designation is in
effect at the time of death of the Participant, or if no person, persons or
entity so designated shall survive the Participant, the Participant’s surviving
spouse, if any, shall be deemed to be the Beneficiary; or if there is no
surviving spouse, then the Beneficiary shall be the estate of the Participant.
Whether an individual is a spouse or surviving spouse shall be determined in
accordance with the law of the state in which the Participant resides on the
date of his or her death.



1.7
"Board of Directors" means the Board of Directors of Chicago Bridge & Iron
Company.



1.8
"Break in Service" means a 12 consecutive month period beginning on an
Employee's Severance Date or any anniversary thereof in which the Employee is
not credited with an Hour of Service. Notwithstanding the foregoing, the
following special rules apply in determining whether an Employee who is on leave
has incurred a Break in Service:



(a)
If an individual is absent from work because of "maternity/paternity leave"
beyond the first anniversary of his Severance Date, the 12-consecutive-month
period beginning on the individual's Severance Date shall not constitute a Break
in Service. For purposes of this paragraph, "maternity/paternity leave" means a
leave of absence


2



--------------------------------------------------------------------------------



(1) by reason of the pregnancy of the individual, (2) by reason of the birth of
a child of the individual, (3) by reason of the placement of a child with the
individual in connection with the adoption of such child by the individual, or
(4) for purposes of caring for a child for the period beginning immediately
following such birth or placement.


(b)
If an individual is absent from work because of "FMLA leave" and returns to
employment with the Employer or an Affiliated Employer following such "FMLA
leave," he shall not incur a Break in Service during any 12-consecutive-month
period beginning on his Severance Date or anniversaries thereof in which he is
absent because of such "FMLA leave." For purposes of this paragraph, "FMLA
leave" means an approved leave of absence pursuant to the Family and Medical
Leave Act of 1993.



1.9
"Code" means the Internal Revenue Code of 1986, as amended from time to time.



1.10
"Compensation" means wages as defined in Code Section 3401(a) (for purposes of
income tax withholding at the source) plus amounts that would be included in
wages but for an election under Code Section 125(a), 132(f)(4), 402(e)(3),
402(h)(l)(B), 403(b), 408(p)(2)(A)(i), or 457(b) and all other payments of
compensation to an Eligible Employee by the Employer (in the course of the
Employer's trade or business) for services to the Employer while employed as an
Eligible Employee for which the Employer is required to furnish the Eligible
Employee a written statement under Code Sections 6041(d), 6051(a)(3) and 6052.
Compensation must be determined without regard to any rules under Code Section
3401 (a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code Section 3401(a)(2)).However, "Compensation" shall be
subject to the following adjustments and limitations:



(a)
The following shall be excluded:



(i)
the value of a qualified or non-qualified stock option granted to an Employee by
the Employer to the extent such value is includable in the Employee's taxable
income;



(ii)
the amount includable in the gross income of an Employee upon making the
election described in Code Section 83(b);



(iii)
amounts realized from the exercise of a nonstatutory option, or when restricted
stock or other property held by an Employee either becomes freely transferable
or is no longer subject to a substantial risk of forfeiture;



(iv)
amounts realized from the sale, exchange, or other disposition of stock acquired
under a statutory stock option;




3



--------------------------------------------------------------------------------



(v)
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation and welfare benefits; and



(vi)
amounts paid after a Participant's severance from employment with the Employer,
except as described in Section l .9(b) below.



(b)
The following shall be included:



(i)
Compensation shall include compensation paid by the later of 2 months after a
Participant's severance from employment with the Employer or the end of the Plan
Year that includes the Participant's severance from employment with the
Employer, if: (A) the payment is regular compensation for services during the
Participant's regular working hours, or compensation for services outside the
Participant's regular working hours (such as overtime or shift differential),
bonuses, commissions, or other similar payments, and, absent a severance from
employment, the payments would have been paid to the Participant while such
Participant continued in employment with the Employer; or (B) such amounts are
either payments for unused accrued bona fide sick, vacation, or other leave (but
only if the Eligible Employee would have been able to use the leave if
employment had continued), but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment with
the Employer and only to the extent that the payment is includable in the
Participant's gross income.



(ii)
effective for Plan Years beginning after December 31, 2008, Compensation shall
include any differential wage payment (within the meaning of Code Section
3401(h)(2)) made by the Employer to a Participant with respect to any period
during which the Participant is performing service in the uniformed services (as
defined in Code Section 3401(h)(2)(A)) while on active duty for more than 30
days, which represents all or a portion of the wages the Participant would have
received from the Employer if the individual were performing service for the
Employer.



(c)
The Compensation of any Participant taken into account for purposes of the Plan
shall be limited to $200,000 for any Plan Year beginning after December 31,
2001, with such limitation to be adjusted automatically to reflect any
amendments to Code Section 401(a)(l7) and any cost-of-living increases
authorized by Code Section 401(a)(17)(B).



(d)
For a Participant's initial year of participation, Compensation shall be
recognized for the entire Plan Year.




4



--------------------------------------------------------------------------------



1.11
"Deferral Contributions" means all amounts contributed pursuant to Section 3.1
of the Plan, including, on and after June 1, 2010, any Roth Contributions.



1.12
“Disability” or “Disabled” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous or indefinite period of at least twelve (12) months, and which is
substantiated by proof of disability satisfactory to the Plan Administrator
(which proof shall include a written statement of licensed physician or other
appropriate medical care provider appointed or approved by the Employer).



1.13
"Earnings" means the amount of earnings to be returned to a Participant with any
excess deferrals, excess contributions or excess aggregate contributions under
Article III as determined in accordance with regulations prescribed by the
Secretary of the Treasury under the provisions of Sections 402(g), 401(k) and
401(m) of the Code, provided that for Plan Years beginning before January 1,
2008, Earnings for the period between the end of the applicable Plan Year and
the date of the corrective distribution ("gap period income") shall be included
for purposes of correction of any excess deferrals. For Plan Years beginning on
and after January 1, 2008, Earnings shall not include gap period income.



1.14
"Effective Date" means January 1, 2014. The original effective date of the Plan
was January 1, 1994.



1.15
“Eligibility Service” means the aggregate of all periods of employment of an
Employee by an Employer or Related Company (including periods of Authorized
Leave of Absence) measured from the date an Employee first performs an Hour of
Service upon employment or reemployment to the date of the Employee's
Termination of Employment, but excluding any Period of Severance other than an
Authorized Leave of Absence; provided, however, that (i) an Employee shall not
be credited with more than twelve (12) months of Service with respect to any
single period of Authorized Leave of Absence; and (ii) if an Employee who has a
Termination of Employment is reemployed by an Employer or a Related Company and
performs an Hour of Service before he or she incurs a one (1)-year Period of
Severance, such Termination of Employment shall be disregarded and his or her
Service shall be treated as continuous through the date he or she resumes
employment as an Employee. An Employee shall receive credit for one-twelfth
(1/12) of a year of Service for each full or partial calendar month of Service.



With respect to a Participant who, as of February 13, 2013, was an employee of
Chicago Bridge & Iron Company or any entity related to Chicago Bridge & Iron
Company as a Affiliated Employer, service with Chicago Bridge & Iron Company or
any entity related to Chicago Bridge & Iron Company as a Affiliated Employer
shall be treated as service with an Employer.





5



--------------------------------------------------------------------------------



1.16
"Eligible Employee" means an Employee who is employed by an Employer and paid
through the U.S. payroll system of the Employer, including an Employee
transferred from the United States to work outside the United States but
retained on the U.S. payroll system of the Employer, but excluding:



(a)
any Leased Employee;



(b)
any individual who is included in a unit of employees covered by a collective
bargaining agreement which does not provide for his or her participation in the
Plan;



(c)
any individual who is a nonresident alien who receives no earned income (within
the meaning of Code Section 91l(d)(2)) from the Employer that constitutes income
from sources within the United States (within the meaning of Code Section
86l(a)(3));



(d)
any individual who is a signatory to a contract, letter of agreement or other
document that acknowledges his status as an independent contractor not entitled
to benefits under the Plan or who is not otherwise classified by the Employer as
a common law employee and with respect to whom the Employer does not withhold
income taxes and file Form W-2 (or any replacement form), with the Internal
Revenue Service and does not remit Social Security payments to the Federal
government, even if such individual is later adjudicated to be a common law
employee;



(e)
any individual who is a resident of Puerto Rico, and



(f)
with respect to Employees hired on or after January 1, 2014, temporary
employees, co-ops, interns, benefit ineligible employees and employees who are
in the United States on an F1 Visa. Notwithstanding any other Plan provision, an
ineligible Employee listed in this subsection (f) who subsequently becomes an
Eligible Employee shall be credited with Hours of Service performed during his
service as an ineligible Employee.



1.17
"Employee" means a person currently employed by the Employer or an Affiliated
Employer, including Leased Employees.



1.18
"Employee Deferral Account" means the separate subaccount into which shall be
credited the Deferral Contributions made on a Participant’s behalf and earnings
on those contributions.



1.19
"Employer" means The Shaw Group Inc., or any successor by merger, purchase or
otherwise, with respect to its Employees; or any other Affiliated Employer
participating in the Plan as provided in Section 13.3, with respect to its
Employees.




6



--------------------------------------------------------------------------------



1.20
"Employer Matching Contribution Account” means the separate subaccount into
which shall be credited the Matching Contributions made on a Participant's
behalf and earnings on those contributions.

1.21
"Employer Profit Sharing Contribution Account" means the separate subaccount
into which shall be credited the Profit Sharing Contributions made on a
Participant's behalf and earnings on those contributions.

1.22
"Employer Stock" means the common stock of Chicago Bridge & Iron Company N.V.



1.23
"Employment Commencement Date" means the date on which an Employee first
performs an Hour of Service.



1.24
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.



1.25
"Enrollment Date" means the first day of each payroll period.



1.26
"Fund" or "Investment Fund" means the separate funds into which contributions to
the Plan are invested in accordance with Article IV.



1.27
"Highly Compensated Employee" means, with respect to a Plan Year, any Employee
classified as a highly compensated employee as determined under Code Section
414(q) and any regulations issued thereunder, who



(a)
Was a 5-percent owner of the Employer or an Affiliated Employer at any time
during the Plan Year or preceding Plan Year; or



(b)
For the preceding Plan Year had Statutory Compensation from the Employer or an
Affiliated Employer in excess of $80,000 (indexed as provided in Code Section
415(d)) and is in the group consisting of the top twenty percent (20%) of the
total number of persons employed by the Employer and Affiliated Employers when
ranked on the basis of Statutory Compensation paid during the preceding Plan
Year, provided, however, that, for purposes of determining the total number of
persons employed by the Employer and Affiliated Employers , the following
Employees shall be excluded:



(i)
Employees who have not completed an aggregate of six (6) months of service
during the preceding Plan Year,



(ii)
Employees who work less than seventeen and one-half (17-1/2) hours per week for
fifty percent (50%) or more of the total weeks worked by such employees during
the preceding Plan Year,



(iii)
Employees who normally work not more than six (6) months during any year,


7



--------------------------------------------------------------------------------



(iv)
Employees who have not attained age twenty-one (21) by the end of the preceding
Plan Year,



(v)
Employees who are nonresident aliens and who receive no earned income (within
the meaning of Section 911(d)(2) of the Code) from the Employer or Related
Companies which constitutes income during the preceding Plan Year from sources
within the United States (within the meaning of Section 861(a)(3) of the Code),
and



(vi)
Except to the extent provided in regulations prescribed by the Secretary of the
Treasury, Employees who are members of a collective bargaining unit represented
by a collective bargaining agent with which an Employer or Affiliated Employer
has or has had a bargaining agreement.



An Employee shall be treated as a 5-percent owner of the Employer or an
Affiliated Employer for any Plan Year if at any time during such year the
Employee was a 5-percent owner (as defined in Code Section 416(i)(1)) of the
Employer or Affiliated Employer.


Any former Employee shall be treated as a Highly Compensated Employee if such
employee was a Highly Compensated Employee when he or she terminated employment,
or in any year following attainment of age fifty-five (55).


1.28
"Hour of Service" means, with respect to any applicable computation period:



(a)
Each hour for which the Employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliated Employer,



(b)
Each hour for which the Employee is paid or entitled to payment by the Employer
or an Affiliated Employer on account of a period during which no duties are
performed, whether or not the employment relationship has terminated, due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence, but not more than five hundred one
(501) hours for any single continuous period, and



(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliated Employer, excluding any
hour credited under (a) or (b), which shall be credited to the computation
period or periods to which the award, agreement or payment pertains rather than
to the computation period in which the award, agreement or payment is made.



No hours shall be credited on account of any period during which the Employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers' compensation or disability insurance laws.
The Hours of Service credited shall be determined as required by Department of
Labor Regulations, Section 2530.200b-2(b) and (c), which are incorporated herein
by reference.

8



--------------------------------------------------------------------------------





1.29
"Leased Employee" means any person (other than an employee of the recipient) who
pursuant to an agreement between the recipient and any other person ("leasing
organization") has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one (1) year, and such
services are performed under the primary direction or control of the recipient
employer. Contributions or benefits provided a Leased Employee by the leasing
organization which are attributable to service performed for the recipient
employer shall be treated as provided by the recipient employer. A Leased
Employee shall not be considered an Employee of the recipient:



(a)
if such Leased Employee is covered by a money purchase pension plan maintained
by the leasing organization providing:



(i)
a non-integrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code Section 415(c)(3), but including amounts which
are contributed by the employer pursuant to a salary reduction agreement and
which are not includible in the gross income under Code Sections 125, 132(1)(4),
402(e)(3), 402(h)(1)(B), 403(b), or 457(b), and employee contributions described
in Code Section 414(h)(2) that are treated as employer contributions;



(ii) immediate participation; and


(iii)
full and immediate vesting; and



(b)
if Leased Employees do not constitute more than twenty percent (20%) of the
recipient's non-highly compensated work force.



1.30
"Matching Contributions" means all amounts contributed pursuant to Section 3.2
of the Plan.



1.31
"Normal Retirement Date" means the date the Participant attains age sixty-five
(65).



1.32
"Participant" means any person who is participating in the Plan as provided in
Article II.



1.33
“Period of Severance” means the period of time from the earliest of (i) an
Employee’s Termination of Employment, or (ii) the first anniversary of an
Employee’s first absence from work for any reason other than a Termination of
Employment, until the date the Employee is credited with an Hour of Service upon
reemployment by or return to service with an Employer or a Related Company.
However if one of the reasons for an Employee’s Termination of Employment or
other absence was Maternity or Paternity Leave, the Period of Severance shall
not include the first year that would otherwise be included in that Period of
Severance.




9



--------------------------------------------------------------------------------



1.34
"Plan" means The Shaw Group Inc. 401(k) Plan, as set forth in this document or
as amended from time to time.    



1.35
"Plan Administrator" means the person or entity who administers the Plan. The
Plan Administrator will be Chicago Bridge & Iron Company unless a different
entity or person is designated as Plan Administrator in a resolution duly
adopted by Chicago Bridge & Iron Company and such person accepts the designation
in writing.



1.36
"Plan Year" means the 12-month period beginning on January 1 of each year and
ending on the following December 31.



1.37
"Pre-Tax Contribution Account" means the separate subaccount into which shall be
credited the Pre-Tax Contributions made on a Participant’s behalf and earnings
on those contributions.



1.38
"Pre-Tax Contributions" means all amounts contributed pursuant to Section 3.1 of
the Plan other than Roth Contributions.



1.39
"Profit Sharing Contributions" means all amounts contributed pursuant to Section
3.3 of the Plan.



1.40
“Reduction-in-Force Termination” means any permanent Termination of Employment
of an Employee initiated by the Employer or any Affiliated Employer, including
any Termination of Employment caused by the sale by the Employer or an
Affiliated Employer of an ownership interest in an Affiliated Employer or the
assets of a business or business segment, causing the sold Affiliated Employer,
business or business segment to cease being (or being part of) an Affiliated
Employer, but excluding:



(a)
any Termination of Employment, or by early retirement under any retirement
arrangement of an Employer applying to that Employee, elected by the Employee
before being given notice of any impending Termination of Employment, or
pursuant to an election under any special program of retirement incentive
offered by the Employer prior to any notice of impending Termination of
Employment;



(b)
any Termination of Employment by reason of Disability or death;



(c)
any Authorized Leave of Absence;



(d)
any Termination of Employment for or after “Cause,” as “Cause” is defined in the
Chicago Bridge & Iron Salaried Employee Severance Pay Plan as from time to time
in effect (the “Severance Plan”), whether or not the Severance Plan applies to
the Employee;



(e)
any voluntary resignation by the Employee; or




10



--------------------------------------------------------------------------------



(f)
any event that is not a Termination of Employment as defined in Section 1.51.



1.41
"Reemployment Commencement Date" means the date on which an Employee who
terminates employment with the Employer or all Affiliated Employers first
performs an Hour of Service following such Termination of Employment.



1.42
"Rollover Contribution Account" means the account into which shall be credited
the Rollover Contributions made by a Participant and earnings on those
contributions.



1.43
"Rollover Contributions" means all amounts contributed pursuant to Section 3.4
of the Plan.



1.44
"Roth Contribution Account" means the separate subaccount into which shall be
credited the Roth Contributions made on a Participant's behalf and earnings on
those contributions.



1.45
"Roth Contributions" means all amounts contributed pursuant to Section 3.1(f) of
the Plan (including catch-up contributions contributed pursuant to Section
3.1(e)) that are includible in the Participant's gross income at the time
deferred and have been irrevocably designated as Roth Contributions by the
Participant in his or her deferral election.



1.46
“Safe Harbor Matching Contribution” means the fixed Matching Contribution that
is contributed to the Plan in accordance with Section 3.2.



1.47
"Safe Harbor Notice" means the comprehensive notice that the Employer provides
to each Participant eligible to participate in Employer contributions that
describes the Participant's rights and obligations under the Plan, written in a
manner calculated to be understood by the average Participant. The Safe Harbor
Notice shall be given at least 30 days, but not more than 90 days, before the
beginning of the Plan Year. If a Participant becomes eligible after the 90th day
before the beginning of the Plan Year and does not receive the notice for that
reason, the notice must be provided no more than 90 days before the Eligible
Employee becomes a Participant, but not later than the date the Employee becomes
a Participant.



1.48
"Severance Date" means the earlier of (a) the date an Employee retires, dies,
quits, or is discharged from employment with the Employer and all Affiliated
Employers or (b) the 12-month anniversary of the date on which the Employee was
otherwise first absent from employment; provided, however, that if an individual
terminates or is absent from employment with the Employer and all Affiliated
Employers because of military duty, such individual shall not incur a Severance
Date if his employment rights are protected under Federal law and he returns to
employment with the Employer or an Affiliated Employer within the period during
which he retains such employment rights, but, if he does not return to such
employment within such period, his Severance Date shall be the earlier of (1)
the anniversary of the date his absence commenced or (2) the last day of the
period during which he retains such employment rights.




11



--------------------------------------------------------------------------------



1.49
"Spousal Consent" means written consent given by a Participant's spouse to a
designation by the Participant of a specified Beneficiary. That consent shall be
duly witnessed by a Plan representative or notary public and shall acknowledge
the effect on the spouse of the Participant’s election. The requirement for
Spousal Consent may be waived by the Plan Administrator if it is established to
its satisfaction that there is no spouse, the Participant is legally separated
and such separation allows the change in Beneficiary, or the spouse cannot be
located, or because of such other circumstances as may be established by
applicable law.



1.50
"Statutory Compensation" means wages as defined in Code Section 3401(a) (for
purposes of income tax withholding at the source) plus amounts that would be
included in wages but for an election under Code Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b) and all other payments of
compensation to an Eligible Employee by the Employer (in the course of the
Employer's trade or business) for services to the Employer while employed as an
Eligible Employee for which the Employer is required to furnish the Eligible
Employee a written statement under Code Sections 604l (d), 6051(a)(3) and 6052.
Statutory Compensation must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). However,
"Statutory Compensation" shall be subject to the following adjustments and
limitations:



(a)
Amounts paid after a Participant’s severance from employment with the Employer
shall be excluded, except as described in Section l .50(b) below.



(b)
The following shall be included:



(i)
compensation paid by the later of 2-1/2, months after a Participant’s severance
from employment with the Employer or the end of the Plan Year that includes the
Participant's severance from employment with the Employer, if: (A) the payment
is regular compensation for services during the Participant' s regular working
hours, or compensation for services outside the Participant’s regular working
hours (such as overtime or shift differential), bonuses, commissions, or other
similar payments, and, absent a severance from employment, the payments would
have been paid to the Participant pant while such Participant continued in
employment with the Employer; or (B) such amounts are either payments for unused
accrued bona fide sick, vacation, or other leave (but only if the Eligible
Employee would have been able to use the leave if employment had continued), or
received by a Participant pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment with
the Employer and only to the extent that the payment is includable in the
Participant's gross income.




12



--------------------------------------------------------------------------------



(ii)
for Plan Years beginning after December 31, 2008, any differential wage payment
(within the meaning of Code Section 3401(h)(2)) made by the Employer to a
Participant with respect to any period during which the Participant is
performing service in the uniformed services (as defined in Code Section
3401(h)(2)(A)) while on active duty for more than 30 days, which represents all
or a portion of the wages the Participant would have received from the Employer
if the individual were performing service for the Employer.



(c)
The Statutory Compensation of any Participant taken into account for purposes of
the Plan shall be limited to $200,000 for any Plan Year, with such limitation to
be adjusted automatically to reflect any amendments to Code Section 401(a)( l 7)
and any cost-of­ living increases authorized by Code Section 401(a)(17)(B).



(d)
For a Participant’s initial year of participation, Statutory Compensation shall
be recognized for the entire Plan Year.



1.51
“Termination of Employment” occurs when for any reason (other than a layoff for
lack of work with recall rights) an individual is no longer an Employee of an
Employer or any Affiliated Employer, except that:



(a)
If an individual incurs a layoff for lack of work with recall rights, a
Termination of Employment shall occur on the first anniversary of the date of
layoff, unless the individual has in the interim been recalled to employment
with the Employer or an Affiliated Employer.



(b)
A Participant’s Deferral Contributions, qualified non-elective contributions and
earnings attributable to these contributions shall be distributed on account of
the Participant’s severance from employment satisfying the requirements of
Section 401(k)(10) of the Code and Treasury Regulations and rulings thereunder,
all as in effect at the time of such severance from employment, as determined in
the sole discretion of the Plan Administrator. However, such a distribution
shall be subject to the other provisions of the Plan regarding distributions,
other than provisions that require a separation from service before such amounts
may be distributed.



1.52
"Trust" means the trust(s) established under the Trust Agreement(s) to hold and
invest the contributions made under the Plan and income thereon, and from which
Plan benefits are distributed.



1.53
"Trust Agreement" means the agreement entered into between the Employer and the
Trustee pursuant to Article XI.



1.54
"Trustee" means the trustee or trustees by whom the assets of the Plan are held
as provided in Article XI.




13



--------------------------------------------------------------------------------



1.55
"Valuation Date" means each business day of the Plan Year. A business day is
each day that the New York Stock Exchange is open for the trading of registered
securities, or any other date or dates that the Plan Administrator establishes.



1.56
"Vested Portion" means the portion of the Account in which the Participant has a
nonforfeitable interest as provided in Article VI.



1.57
"Vesting Service" means service credited to an Employee for the aggregate of the
periods beginning with the Employee's Employment Commencement Date (or
Reemployment Commencement Date) and ending on his subsequent Severance Date;
provided, however, that an Employee who has a Reemployment Commencement Date
within the 12-consecutive-month period following the earlier of the first date
of his absence or his Severance Date shall be credited with Vesting Service for
the period between his Severance Date and his Reemployment Commencement Date.
Fractional periods of a year shall be expressed in terms of days.



With respect to a Participant who, as of February 13, 2013, was an employee of
Chicago Bridge & Iron Company or any entity related to Chicago Bridge & Iron
Company as a Affiliated Employer, service with Chicago Bridge & Iron Company or
any entity related to Chicago Bridge & Iron Company as a Affiliated Employer
shall be treated as service with an Employer.


Vesting Service shall also include service with any and all employers whose
employees become Employees of the Employer as a result of a (i) contract
takeover or acquisition, or (ii) corporate acquisition, whether by asset
purchase or stock purchase, to the extent provided in Section 13.3.




ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.1    Eligibility


(a)
An Eligible Employee hired prior to January 1, 2014 who has attained age 21
shall be eligible to participate in the Plan as of the date he satisfies such
requirement.



(b)
An Eligible Employee hired on or after January 1, 2014 shall be eligible to
participate in the Plan:



(i)
with respect to Deferral Contributions and Rollover Contributions, on the date
he becomes an Eligible Employee; and



(ii)
with respect to Matching Contributions, Profit Sharing Contributions and
corrective contributions described in Section 3.7, the date he or she completes
one (1) year of Eligibility Service.


14



--------------------------------------------------------------------------------



2.2    Participation


(a) An Eligible Employee shall automatically become a Participant on the first
Enrollment Date coinciding with or immediately following his or her completion
of the eligibility requirement in Section 2.1. Any election or deemed election
to have the Participant's Compensation contributed to the Plan as Deferral
Contributions shall be made in the manner described in Section 3.1.


(b)
The Plan Administrator or its designee shall notify each Participant who is an
Eligible Employee, but who does not currently have in effect an affirmative
investment election, about the opportunity and process for making investment
elections under the Plan. In addition, the Plan Administrator or its designee
shall make available to each Participant a means by which the Participant may
designate a Beneficiary. The responsibility for completing and filing a
Beneficiary designation rests solely with each Plan Participant.



2.3    Reemployment of Former Employees and Former Participants


Any person reemployed by an Employer as an Eligible Employee, who was previously
a Participant or who was previously eligible to become a Participant, shall be
immediately eligible to become a Participant of the Plan. Any person reemployed
by an Employer as an Eligible Employee, who was not previously eligible to
become a Participant, shall become a Participant upon completing the eligibility
requirement in Section 2.1.


2.4    Transferred Participants


A Participant who remains in the employ of the Employer or an Affiliated
Employer but ceases to be an Eligible Employee shall continue to be a
Participant of the Plan but shall not be eligible to make Deferral
Contributions, or to receive Matching Contributions or Profit Sharing
Contributions while his or her employment status is other than as an Eligible
Employee.


2.5    Termination of Participation


A Participant’s participation shall terminate on his or her Severance Date
unless the Participant is entitled to benefits under the Plan, in which event
his or her participation shall terminate when those benefits are distributed to
him or her.


ARTICLE III
CONTRIBUTIONS


3.1    Deferral Contributions


(a)
Any Deferral Contributions elected under this Section 3.1 shall be considered
Pre-Tax Contributions and shall be allocated to the Participant’s Pre-Tax
Contribution


15



--------------------------------------------------------------------------------



Account unless the Participant makes a timely, irrevocable election to designate
the contributions, or any portion thereof, as Roth Contributions pursuant to
Section 3.1(f) below. Pre-Tax Contributions shall be allocated to the
Participant's Pre-Tax Contribution Account pursuant to the following election
rules:


(i)
Employee Initiated Compensation Reduction Election. An Eligible Employee may
elect at any time, in the manner prescribed by the Plan Administrator or its
designee, to reduce his Compensation payable while a Participant by a specified
percentage that is not more than 75% of Compensation, and have that amount
contributed to the Plan by an Employer as Pre-Tax Contributions; provided,
however, that the Employer may limit the amount of deferrals to the amount
sufficient to allow other legally required and elected withholdings and
deductions to be withheld from the Eligible Employee's Compensation. An Eligible
Employee's initial election to make Pre-Tax Contributions may be effective on
the first Enrollment Date that coincides with or immediately follows the
Employee's satisfaction of the eligibility requirements under Section 2.1, or on
the first day of any subsequent payroll period following processing of the
initial deferral election by the Plan Administrator or its designee. Any
subsequent election to change the percentage of the Participant’s authorized
Compensation reduction shall be effective as of the first day of the payroll
period following processing of the Participant's election by the Plan
Administrator or its designee, as provided in Section 3.5. A Participant may
elect to revoke his deferral election at any time, as described in Section 3.6.



(ii)
Automatic Increase. A Participant may elect to automatically increase his
pre-tax Deferral Contributions each year. Following such an election, each year
such Participant's Deferral Contributions shall be increased by an amount equal
to 1%, 2% or 3% of such Participant’s Compensation, subject to a maximum deemed
Deferral Contributions of 20% of Compensation, unless prior to such anniversary
such Participant has made an affirmative election to the contrary.



Any Deferral Contributions elected under this Section 3.1 shall be allocated to
the Participant within the Plan Year for which they are contributed and shall be
paid to the Trustee as soon as practicable.     Deferral Contributions shall be
further limited as provided in Sections 3.7 and 3.8 and paragraph (b) below.
Notwithstanding anything to the contrary herein, except for occasional, bona
fide administrative considerations, Deferral Contributions made pursuant to an
election under this Section 3.1 cannot precede the earlier of (1) the
performance of services relating to such contributions and (2) the date the
Compensation that is subject to the election would be currently available to the
Participant in the absence of an election to defer.



16



--------------------------------------------------------------------------------



(b)
No Participant shall be permitted to make Deferral Contributions under this
Plan, or any other qualified plan maintained by the Employer during any taxable
year, in excess of the dollar limitation contained in Section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under 3.1(e) of
the Plan and Section 414(v) of the Code, if applicable. If a Participant’s
Deferral Contributions in a calendar year reach that dollar limitation, his
election of Deferral Contributions for the remainder of the calendar year will
be canceled. As of the first pay period of the calendar year following such
cancellation, the Participant’s election of Deferral Contributions shall again
become effective in accordance with his previous election.



(c)
In the event that the sum of the Deferral Contributions and similar
contributions to any other qualified defined contribution plan maintained by an
Employer or an Affiliated Employer exceeds the dollar limitation under paragraph
(b) for any calendar year, the Participant shall be deemed to have elected a
return of Deferral Contributions in excess of such limit ("excess deferrals")
from this Plan. The excess deferrals, together with Earnings, shall be returned
to the Participant no later than the April 15 following the end of the calendar
year in which the excess deferrals were made. The amount of excess deferrals to
be returned for any calendar year shall be reduced by any Deferral Contributions
previously returned to the Participant under Section 3.7(a)(ii) for that
calendar year. In the event any Deferral Contributions returned under this
paragraph (c) were matched by deferred Matching Contributions under Section 3.2,
those deferred Matching Contributions, together with earnings thereon, shall be
forfeited and used to reduce Employer contributions.



(d)
If a Participant makes tax-deferred contributions under another qualified
defined contribution plan maintained by an employer other than the Employer or
an Affiliated Employer for any calendar year and those contributions when added
to his or her Deferral Contributions under this Plan exceed the dollar
limitation under Section 3.l(b) above for that calendar year, the Participant
may allocate all or a portion of such excess deferrals to this Plan. In that
event, the excess deferrals, together with Earnings, as allocated shall be
returned to the Participant no later than the April 15 following the end of the
calendar year in which the excess deferrals were made. However, the Plan shall
not be required to return excess deferrals unless the Participant notifies the
Plan Administrator, in writing, by March 1 of that following calendar year of
the amount of the excess deferrals allocated to this Plan. In addition, the
amount of any excess deferrals to be returned for any calendar year shall be
reduced by any Deferral Contributions previously returned to the Participant
under Section 3.7(a)(ii) for that calendar year. In the event any Deferral
Contributions    returned under this Section 3.1(d) were matched by Matching
Contributions under Section 3.2, those Matching Contributions, together with
earnings thereon, shall be forfeited and used to reduce Employer contributions.




17



--------------------------------------------------------------------------------



(e)
All Eligible Employees who have attained age fifty (50) before the close of the
Plan Year shall be eligible to make catch-up contributions in accordance with,
and subject to the limitations of, Code Section 4 l 4(v). Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of Code Sections 402(g) and 415.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 40l(k)(3), 40l(k)(l1),
40l(k)(l2), 40l(k)(l3), 410(b), or 416, as applicable, by reason of the making
of such catch-up contributions. For Plan Years beginning on and after January 1,
2014, Catch-up contributions shall be eligible for Matching Contributions.
Catch-up contributions shall be fully vested at all times and not subject to
forfeiture for any reason.



(f)
All Roth Contributions are permitted for periods beginning on and after June 1,
2010. Unless specifically stated otherwise in this Section 3.1(f), Roth
Contributions shall be treated in the same manner as Pre-Tax Contributions for
all purposes under the Plan, including, but not limited to, applicability of the
75% compensation deferral limit and the availability of catch-up contributions
and Matching Contributions. Roth Contributions shall be fully vested at all
times and not subject to forfeiture for any reason. A Participant’s Roth
Contributions will be separately accounted for, as will gains and losses
attributable to the Roth Contributions. No contributions other than Roth
Contributions and properly attributable earnings will be credited to a
Participant's Roth Contribution Account. The Plan must also maintain a record of
a Participant’s investment of the Roth Contributions (i.e., designated Roth
Contributions that have not been distributed).

A Participant may receive an in-service distribution from the Roth Contribution
Account after attaining age 59-1/2, provided the distribution satisfies the same
conditions that apply to in-service distributions from the Pre-Tax Contribution
Account. A direct rollover of a distribution from a Roth Contribution Account
under the Plan will be made only to another Roth elective deferral account under
an applicable retirement plan described in Code Section 402A(e)(1) or to a Roth
IRA described in Code Section 408A, and only to the extent the rollover is
permitted under the rules of Code Section 402(c).
In the event of a withdrawal (including but not limited to, hardship or other
in-service withdrawals) of a Participant’s Deferral Contributions prior to age
59-1/2, amounts will be distributed from the Participant’s Pre-Tax Contributions
and Roth Contributions in the hierarchy prescribed by the Plan Administrator
from time to time. If a withdrawal of Deferral Contributions is made after a
Participant reaches age 59-1/2, the Participant shall have the right to elect
whether to receive a distribution of Pre-Tax Contributions or Roth
Contributions.
For any Plan Year in which a Participant may make both Roth Contributions and
Pre-Tax Contributions, the distribution of excess deferrals (Code Section
402(g)), excess contributions (Code Section 401(k)), excess aggregate
contributions (Code Section 401(m)), and excess annual additions (Code Section
415) will be

18



--------------------------------------------------------------------------------



made first from the Participant’s Pre-Tax Contributions and then from his Roth
Contributions, to the extent such type of elective deferrals was made for the
year.
The Plan Administrator may modify the loan policy or program to provide
limitations on the ability to borrow from, or use as security, a Participant’s
Roth Contribution Account. Similarly, the loan policy or program may be modified
to provide for an ordering rule with respect to the default of a loan that is
made from the Participant’s Roth Contribution Account and other subaccounts of
the Participant’s Account under the Plan.
The Plan Administrator will administer Roth Contributions in accordance with
Code Section 402A and in accordance with applicable regulations or other binding
authority not reflected herein. Any applicable regulations or other binding
authority shall supersede any contrary provisions of this Section.
3.2    Matching Contributions


(a)
For each payroll period beginning on and after January 1, 2014, subject to the
limitations described in Section 3.7, the Employer shall contribute to the Plan
on behalf of each Participant who made Deferral Contributions (whether or not
designated as Roth Contributions or Catch-up Contributions) a Safe Harbor
Matching Contribution equal to: (i) 100% of the Deferral Contributions that are
not in excess of 3% of the Participant's Compensation, plus (ii) 50% of the
amount of the Deferral Contributions that exceed 3% of the Participant's
Compensation but that do not exceed 5% of the Participant's Compensation.



The Board of Directors may provide for Matching Contributions to be made in
addition to the foregoing. In any Plan Year that the Plan is deemed to meet the
tests under Section 3.7 because the Plan is meeting the requirements of Code
section 401(k)(12) by virtue of a Matching Contribution or if the Plan is
intended to satisfy the ACP safe harbor of Code section 401(m)(11), no Highly
Compensated Employee can receive a greater rate of Matching Contributions than a
Nonhighly Compensated Employee at the same rate of Deferral Contributions. In
any Plan Year the Plan is intended to satisfy the ACP safe harbor of Code
section 401(m)(11): (i) the rate of Matching Contributions cannot increase as a
Participant's Deferral Contributions increase, (ii) Matching Contributions
cannot be made on Deferral Contributions in excess of six percent (6%) of
Compensation, and (iii) the amount of Matching Contributions subject to the
Employer’s discretion shall not exceed four percent (4%) of Compensation.


(b)
In addition, for each Participant for whom Deferral Contributions were made for
a Plan Year, the Employer shall contribute to the Trust, as a "true up" Matching
Contribution, an amount equal to the difference, if any, between (1) the
Matching Contribution, if any, made pursuant to Section 3.2(a) on a per payroll
basis and (2) the maximum annual Matching Contribution, if any, determined based
upon the Participant’s Compensation and Deferral Contributions for the Plan
Year.


19



--------------------------------------------------------------------------------



(c)
Matching Contributions for Plan Years beginning prior to January 1, 2014, are
subject to the vesting requirements of Article VI below. In no event may the
Matching Contributions be paid to the Trustee later than the time required by
law for filing the Employee's federal income tax return (with extensions) for
the year with respect to which the contribution is made. If Safe Harbor Matching
Contributions are made separately with respect to each payroll period (or with
respect to all payroll periods ending with or within each month or quarter of a
Plan Year), such Safe Harbor Matching Contributions must be contributed to the
Plan by the last day of the immediately following Plan Year quarter.



3.3    Profit Sharing Contributions


(a)
The Employer may, in its sole and absolute discretion, contribute to the Plan
for any Plan Year, a Profit Sharing Contribution equal to a percentage of each
Participant's Compensation, provided that:



(i)
for Plan Years beginning prior to January 1, 2014, in order to receive an
allocation of Profit Sharing Contributions, a Participant must:



(A)
complete 1,000 Hours of Service during the Plan Year,



(B)
be employed by the Employer or an Affiliated Employer as of the last day of the
Plan Year



Or


(C)
die, become disabled or retire on or after age 65 during the Plan Year.



(D)
A Participant who transfers employment during the Plan Year to Chicago Bridge &
Iron Company or any entity which has adopted the Chicago Bridge & Iron Savings
Plan, and (A) is employed by such entity on the last day of the Plan Year, and
(B) during the Plan Year completed a combined total of 1,000 or more Hours of
Service with the Employer and Chicago Bridge & Iron Company (or any entity which
has adopted the Chicago Bridge & Iron Savings Plan); or



(E)
A Participant who transfers employment during that Plan Year to work outside of
the United States on a non-U.S. based payroll, and (A) is employed by an
affiliated non-U.S. entity on the last day of the Plan Year, and (B) during the
Plan Year completed a combined total of 1,000 or more Hours of Service with the
Employer and its non-U.S. affiliate.




20



--------------------------------------------------------------------------------



(ii)
for Plan Years beginning on and after January 1, 2014, a Participant must be
employed by the Employer or an Affiliated Employer as of the last day of the
Plan Year in order to receive an allocation of the Profit Sharing Contribution.



The amount of such Profit Sharing Contribution, if any, shall be determined by
the Board of Directors.


(b)
The allocation to each eligible Participant’s Employer Profit Sharing
Contribution Account shall be that po1tion of the Profit Sharing Contribution
which is in the same proportion that each eligible Participant’s Compensation
bears to the total of all such eligible Participants’ Compensation.



(c)
Profit Sharing Contributions are subject to the vesting requirements of Article
VI below. Profit Sharing Contributions shall be paid to the Trustee at such time
or times as the Board of Directors shall determine, but not later than the due
date, with extensions, for the Employer's federal income tax return.



3.4    Participant Rollover Contributions and Transfers


(a)
With the consent of the Plan Administrator, Eligible Employees and Participants
may transfer amounts from other corporate and noncorporate plans, provided that
the trust from which such funds are transferred permits the transfer to be made
and the transfer will not jeopardize the tax exempt status of the Plan or create
adverse tax consequences for the Employer. The Plan will accept Rollover
Contributions and/or direct rollovers of distributions made after December 31,
2001 from: qualified plans described in Code Section 401(a) or 403(a), excluding
after-tax employee contributions; annuity contracts described in Code Section
403(b), excluding after-tax employee contributions; and eligible plans under
Code Section 457(b) which are maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state. The Plan will also accept Rollover Contributions of the portion of a
distribution from an individual retirement account described in Code Section
408(a) that is eligible to be rolled over and would otherwise be includible in
gross income. The amounts transferred shall be allocated to the Participant’s
Rollover Contribution Account. The Plan will accept a Rollover Contribution to a
Roth Contribution Account only if it is a direct rollover from another Roth
elective deferral account under an applicable retirement plan described in Code
Section 402A(e)(1) and only to the extent the rollover is permitted under the
rules of Code Section 402(c). The Plan will not accept a rollover contribution
from a Roth IRA described in Code Section 408A.



(b)
Such Rollover Contribution Account shall be fully vested at all times and shall
not be subject to forfeiture for any reason. Amounts in a Participant's Rollover
Contribution Account shall be held by the Trustee pursuant to the provisions of
this Plan and may be withdrawn by or distributed to the Participant, in whole or
in part,


21



--------------------------------------------------------------------------------



in accordance with the provisions of Article VII below, except as provided in
subsection (c) below.


(c) Amounts attributable to elective contributions (as defined in Treasury
Regulation Section l.401(k)-6, including amounts treated as elective
contributions, which are transferred from another qualified plan in a
plan-to-plan transfer shall be subject to the distribution limitations provided
for in Treasury Regulation Section 1.401(k)-1(d).


(d)
Upon termination of employment, or such other date when the Participant or his
or her Beneficiary shall be entitled to receive benefits, the fair market value
of the Participant's Rollover Contribution Account shall be used to provide
additional benefits to the Participant or his or her Beneficiary. A
Participant’s Rollover Contribution Account shall not be considered as part of
the Participant's benefit in determining whether an involuntary cash-out of
benefits without Participant consent may be made.



(e)
Prior to accepting any transfers to which this Section applies, the Plan
Administrator may require the Employee to establish that the amounts to be
transferred to this Plan meet the requirements of this Section and may also
require the Employee to provide an opinion of counsel satisfactory to the
Employer that the amounts to be transferred meet the requirements of this
Section.



(f)
Notwithstanding anything herein to the contrary, a transfer directly to this
Plan from another plan (or a transaction having the effect of such a transfer)
shall only be permitted if it will not result in the elimination or reduction of
any benefit protected by the provisions of Code Section 411(d)(6).



(g) All amounts allocated to a Participant's Rollover Contribution Account may
be treated as a directed investment account pursuant to Article IV.


3.5    Change in Contributions


The percentage of Compensation designated or deemed designated by a Participant
under Section 3.1 shall automatically apply to increases and decreases in the
Participant’s Compensation. Subject to the provisions of Section 3.1, a
Participant may change the percentage of his or her authorized payroll reduction
by giving prior notice to the Plan Administrator not later than at the time
determined by the Plan Administrator in a uniform and nondiscriminatory manner
and communicated to all Participants. Elections under this Article III may be
filed with the Plan Administrator in such manner and form as may be prescribed
by the Plan Administrator from time to time, including but not limited to in
writing, online, or by telephone voice response systems. The changed percentage
shall become effective as soon as reasonably practicable following the Plan
Administrator's receipt and processing of the Participant’s request for such
change.



22



--------------------------------------------------------------------------------



3.6    Revocation of Contributions


A Participant may revoke his or her election or deemed election under Section
3.1 at any time. The revocation shall become effective as soon as reasonably
practicable following the Plan Administrator's receipt and processing of the
request. A Participant who has revoked his or her election under Section 3.I may
elect to have his or her Compensation reduction resumed in accordance with
Section 3.1 as soon as reasonably practicable following the Plan Administrator's
receipt and processing of the Participant’s request for such resumption.


3.7    Limitations Affecting Highly Compensated Employees


Effective January 1, 2014 and because the Plan is intended to be a safe harbor
plan, the Plan shall comply with the Safe Harbor Notice requirements as
described in Section 1.47, and the Plan shall be deemed to meet the requirements
of Section 3.7(a) with respect to Deferral Contributions. However, for any year
the Plan is not deemed to meet the requirements of Section 3.7(a), the Plan must
meet one of the two tests (as described in Section 3.7(a), below), with respect
to Deferral Contributions for any Plan Year.


(a)
Limitation Based on Actual Deferral Percentage: This Section 3.7(a) shall be
construed and administered in accordance with the requirements of Code Section
40l(k), Treas. Reg. Section l.401(k)-2, and any subsequent IRS guidance issued
under applicable Code provisions, all of which materials shall be incorporated
in the Plan by reference. The Actual Deferral Percentage for Highly Compensated
Employees who are Participants or eligible to become Participants shall not
exceed the Actual Deferral Percentage for the preceding Plan Year for all other
Employees who were Participants or were eligible to become Participants
multiplied by l.25. If the Actual Deferral Percentage does not meet the
foregoing test, the Actual Deferral Percentage for Highly Compensated Employees
may not exceed the lesser of the Actual Deferral Percentage for the preceding
Plan Year for all other Employees who were Participants or were eligible to
become Participants plus two (2) percentage points or such Actual Deferral
Percentage multiplied by 2.0. For Plan Years beginning prior to January 1, 2014,
the Plan shall be considered to be using the "prior year testing method" as such
term is defined in Treas. Reg. Section l .401(k)-6. For Plan Years beginning on
and after January 1, 2014, the Plan shall be considered to be using the "current
year testing method."



With respect to the foregoing limitations, if, in any Plan Year, the Plan
benefits Employees otherwise excludable from the Plan if the Plan had imposed
the greatest minimum age and service conditions permissible under Code Section
410(a), and the Employer applies Code Section 410(b) separately to the portion
of the Plan that benefits only Employees who satisfy age and service conditions
under the Plan that are lower than the greatest minimum age and service
conditions permissible under Code Section 410(a) and to the portion of the Plan
that benefits Employees who have satisfied the greatest minimum age and service
conditions permissible under

23



--------------------------------------------------------------------------------



Code Section 410(a), the Plan may be treated as comprising two separate Plans
and the Actual Deferral Percentage test set forth above may be applied
separately for each group of Employees in each Plan.


In the alternative, if, in any Plan Year, the Plan benefits Employees otherwise
excludable from the Plan if the Plan had imposed the greatest minimum age and
service conditions permissible under Code Section 410(a), and the Employer
applies Code Section 410(b) separately to the portion of the Plan that benefits
only Employees who satisfy age and service conditions under the Plan that are
lower than the greatest minimum age and service conditions permissible under
Code Section 410(a) and to the portion of the Plan that benefits employees who
have satisfied the greatest minimum age and service conditions permissible under
Code Section 410(a), the Actual Deferral Percentage test set faith above may be
applied by excluding from consideration all eligible Employees (other than
Highly Compensated Employees) who have not satisfied the greatest minimum age
and service conditions permissible under Code Section 410(a).


The Plan Administrator may implement rules limiting the Deferral Contributions
which may be made on behalf of some or all Highly Compensated Employees so that
this limitation is satisfied. If the Plan Administrator determines that the
limitation under this Section 3.7(a) has been exceeded in any Plan Year, the
following provisions shall apply:


(i)
Any distribution of Deferral Contributions subject to reduction under this
Section ("excess contributions") shall be made to Highly Compensated Employees
by leveling based on the amount of contributions by, or on behalf of, such
employees.



(ii)
Excess contributions, together with Earnings, shall be paid to the Participant
before the close of the Plan Year following the Plan Year in which the excess
contributions were made and, to the extent practicable, within 2-1/2 months of
the close of the Plan Year in which the excess contributions were made. In the
event any Deferral Contributions returned under this Section 3.7(a) were matched
by Matching Contributions, such corresponding Matching Contributions, together
with Earnings thereon, to the extent vested shall be paid to the Participant and
to the extent forfeitable under the Plan shall be forfeited and used to reduce
Employer contributions.



Effective January 1, 2014 and because the Plan is intended to be a safe harbor
plan, the Plan shall comply with the Safe Harbor Notice requirements as
described in Section 1.47, the Plan shall be deemed to meet the requirements of
Section 3.7(b) with respect to Matching Contributions. However, for any year the
Plan is not deemed to meet the requirements of Section 3.7(b), the Plan must
meet one of the two tests (as described in Section 3.7(b), below) with respect
to Matching Contributions for any Plan Year.



24



--------------------------------------------------------------------------------



(b)
Limitation Based on Contribution Percentage: This Section 3.7(b) shall be
construed and administered in accordance with the requirements of Code Section
401(m), Treas. Reg. Section l.401(m)-2, and any subsequent IRS guidance issued
under applicable Code provisions, all of which materials shall be incorporated
in the Plan by reference. The Actual Contribution Percentage for Highly
Compensated Employees who are Participants or eligible to become Participants
shall not exceed the Actual Contribution Percentage for the preceding Plan Year
for all other Employees who were Participants or were eligible to become
Participants multiplied by 1.25. If the Actual Contribution Percentage does not
meet the foregoing test, the Actual Contribution Percentage for Highly
Compensated Employees may not exceed the lesser of the Actual Contribution
Percentage for the preceding Plan Year for all other Employees who were
Participants were eligible to become Participants plus two (2) percentage points
or such Actual Contribution Percentage multiplied by 2.0. For Plan Years
beginning prior to January 1, 2014, the Plan shall be considered to be using the
"prior year testing method" as such term is defined in Treas. Reg. Section
l.401(m)-5. For Plan Years beginning on and after January 1, 2014, the Plan
shall be considered to be using the “current year testing method.”



With respect to the foregoing limitations, if, in any Plan Year, the Plan
benefits Employees otherwise excludable from the Plan if the Plan had imposed
the greatest minimum age and service conditions permissible under Code Section
410(a), and the Employer applies Code Section 410(b) separately to the portion
of the Plan that benefits only Employees who satisfy age and service conditions
under the Plan that are lower than the greatest minimum age and service
conditions permissible under Code Section 410(a), and to the portion of the Plan
that benefits Employees who have satisfied the greatest minimum age and service
conditions permissible under Code Section 410(a), the Plan may be treated as
comprising two separate Plans and the Actual Contribution Percentage test set
forth above may be applied separately for each group of Employees in each Plan.


In the alternative, if, in any Plan Year, the Plan benefits Employees otherwise
excludable from the Plan if the Plan had imposed the greatest minimum age and
service conditions pe1missible under Code Section 410(a), and the Employer
applies Code Section 410(b) separately to the portion of the Plan that benefits
only Employees who satisfy age and service conditions under the Plan that are
lower than the greatest minimum age and service conditions permissible under
Code Section 410(a) and to the portion of the Plan that benefits Employees who
have satisfied the greatest minimum age and service conditions permissible under
Code Section 410(a), the Actual Contribution Percentage test set forth above may
be applied by excluding from consideration all eligible Employees (other than
Highly Compensated Employees) who have not satisfied the greatest minimum age
and service conditions permissible under Code Section 410(a).



25



--------------------------------------------------------------------------------



The Plan Administrator may implement rules limiting the Deferral Contributions
that may be made by some or all Highly Compensated Employees so that this
limitation is satisfied. If the Plan Administrator determines that the
limitation under this Section 3.7(b) has been exceeded in any Plan Year, the
following provisions shall apply:


(i)
Any distribution of Matching Contributions subject to reduction under this
Section ("excess aggregate contributions") shall be made to Highly Compensated
Employees by leveling based on the amount of contributions by, or on behalf of,
such employees.



(ii)
Any excess aggregate contributions, together with Earnings thereon, shall be
reduced, with the vested Matching Contributions being paid to the Participant
and the Matching Contributions which are forfeitable under the Plan being
forfeited and applied to reduce Employer contributions.



Any repayment or forfeiture of excess aggregate contributions shall be made
before the close of the Plan Year following the Plan Year for which the excess
aggregate contributions were made and, to the extent practicable, any repayment
shall be made within 2-1/2 months of the close of the Plan Year in which the
excess aggregate contributions were made.


(c)
The multiple use test described in prior Treas. Reg. Section 1.401(m)-2 shall
not apply for any Plan Year.



(d)
If any Highly Compensated Employee is a participant in another qualified plan of
the Employer or an Affiliated Employer, other than an employee stock ownership
plan described in Code Section 4975(e)(7), under which pre-tax deferral
contributions or matching contributions are made on behalf of the Highly
Compensated Employee or under which the Highly Compensated Employee makes
after-tax contributions, the Plan Administrator shall implement rules, which
shall be uniformly applicable to all employees similarly situated, to take into
account all such contributions for the Highly Compensated Employee under all
such plans in applying the limitations of this Section. If any other such
qualified plan has a plan year other than the Plan Year, the contributions to be
taken into account in applying the limitations of this Section will be those
made on the plan years ending with or within the same calendar year.



(e)
In the event that this Plan is aggregated with one or more other plans to
satisfy the requirements of Code Sections 401(a)(4) and 410(b) (other than for
purposes of the average benefit percentage test) or if one or more other plans
is aggregated with this Plan to satisfy the requirements of such sections of the
Code, then the provisions of this Section 3.7 shall be applied by determining
the Actual Deferral Percentage and Actual Contribution Percentage of employees
as if all such plans were a single plan. If this Plan is permissively aggregated
with any other plan or plans for purposes of satisfying the provisions of Code
Section 401(k)(3), the aggregated plans must


26



--------------------------------------------------------------------------------



also satisfy the provisions of Code Sections 401(a)(4) and 410(b) as though they
were a single plan. Plans may be aggregated under this Section 3.7(e) only if
they have the same plan year.


(f)
The Plan Administrator may authorize that special "qualified non-elective
contributions" shall be made for a Plan Year, which shall be allocated in such
amounts and to such Participants who are not Highly Compensated Employees, as
the Plan Administrator shall determine; provided, however, that such
contributions cannot be taken into account for purposes of this Section 3.7 for
a Plan Year to the extent the contributions exceed the limitations set out in
Treas. Reg. Sections l.401(k)-2(a)(6)(iv), l.401(m)-2(a)(5) and
1.401(m)-2(a)(6). The Plan Administrator shall establish such separate accounts
as may be necessary. Qualified non-elective contributions shall be 100%
non-forfeitable when made. Qualified non-elective contributions made for the
Plan Year shall be used to satisfy the tests described in subsections (a) and
(b) above. The provisions of this Section 3.7(f) shall be subject to any
applicable regulations which may be issued.



(g)
The Plan shall satisfy the requirements of Code Sections 401(k)(3) and 401(m)(2)
and the regulations thereunder as in effect from time to time, and such
requirements are incorporated herein by reference.



3.8    Maximum Annual Additions


The provisions of this Section 3.8 shall govern notwithstanding any other
provisions of the Plan. Accordingly, the limitations, adjustments, and other
requirements prescribed in the Plan shall comply with the provisions of Code
Section 415 and the final regulations promulgated thereunder, the terms of which
are specifically incorporated herein by reference.


(a)
Effective for limitation years beginning after December 31, 2001, except to the
extent permitted under Code Section 414(v), if applicable, the annual addition
that may be contributed or allocated to a Participant’s Account under the Plan
for any limitation year shall not exceed the lesser of (a) $40,000, as adjusted
for increases in the cost-of-living under Code Section 415(d), or (b) 100% of
the Participant's Statutory Compensation for the limitation year.



(b)
For purposes of this Section 3.8, the term "limitation year" shall mean the Plan
Year.



(c)
For purposes of this Section 3.8, the term "annual addition" shall mean the sum
for any limitation year of Employee contributions, Employer contributions, and
forfeitures as provided in Code Section 415(c)(2) and applicable regulations,
including Treas. Reg. Section 1.415(c)-1(b).



(d)
If the annual addition to a Participant's Account for any Plan Year, prior to
the application of the limitation set forth in Section 3.8(a) above, exceeds
that limitation, the Employer may use any appropriate correction under the
Employee Plans


27



--------------------------------------------------------------------------------



Compliance Resolution System (EPCRS) as set out in Rev. Proc. 2013-12 or
superseding guidance, including, but not limited to, the preamble to the final
regulations under Code Section 415.


3.9    Return of Contributions


(a)
If the Commissioner of Internal Revenue, on timely application made after the
initial establishment of the Plan, determines that the Plan is not qualified
under Code Section 401(a), or refuses, in writing, to issue a determination as
to whether the Plan is so qualified, the Employer's contribution is made on or
after the date on which that determination or refusal is applicable shall be
returned to the Employer. The return shall be made within one year after the
denial of initial qualification. The provisions of this Section 3.9(a) shall
apply only if the application for the determination is made by the time
prescribed by law for filing the Employer's return for the taxable year in which
the Plan was adopted, or such later date as the Secretary of the Treasury may
prescribe.



(b)
The Employer's contributions to the Plan are conditioned upon their
deductibility under Code Section 404. If all or part of the Employer's
deductions for contributions to the Plan are disallowed by the Internal Revenue
Service, the portion of the contributions to which that disallowance applies
shall be returned to the Employer without interest but reduced by any investment
loss attributable to those contributions. The return shall be made within one
year after the disallowance of the deduction.



(c)
The Employer may recover without interest the amount of its contributions to the
Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.



(d)
In the event that Deferral Contributions made under Section 3.1 are returned to
the Employer in accordance with the provisions of this Section 3.9, the
elections to reduce Compensation which were made by Participants on whose behalf
those contributions were made shall be void retroactively to the beginning of
the period for which those contributions were made. The Deferral Contributions
so returned shall be distributed in cash to those Participants for whom those
contributions were made, provided, however, that if the contributions are
returned under the provisions of Section 3.9(a) above, the amount of Deferral
Contributions to be distributed to Participants shall be adjusted to reflect any
investment gains or losses attributable to those contributions.



3.10    Contributions Not Contingent Upon Profits


The Employer may make contributions to the Plan without regard to the existence
or the amount of profits. Profits shall include both accumulated earnings and
current net taxable

28



--------------------------------------------------------------------------------



income of the Employer before deduction of federal, state, and local income
taxes and before any contributions made by the Employer to this or any other
employee benefit plan maintained by the Employer, as determined by its
independent public accountants in accordance with generally accepted accounting
principles. Notwithstanding the foregoing, however, this Plan is designed to
qualify as a "profit sharing plan" for all purposes of the Code.




ARTICLE IV
INVESTMENT OF CONTRIBUTIONS


4.1    Investment Funds


Contributions to the Plan shall be invested in one or more of the Investment
Funds as may be selected by the Plan Administrator from time to time. The Plan
Administrator shall provide at least four (4) different Funds with varying
degrees of investment risk consistent with ER ISA Section 404(c) and the
regulations thereunder.


4.2    Investment of Participants' Accounts


A Participant shall make an investment election that covers the Participant's
entire Account, in accordance with one of the following options:


(a)
Except as provided in Section 4.7(a) with respect to Employer Stock, one hundred
percent (l00%) investment in any one (l) Investment Fund;



(b)
In more than one (1) Investment Fund allocated in multiples of one percent (1%).



If a Participant to make an investment election, contributions to his or her
Account shall be invested by default in an Investment Fund or Funds that meet
the requirements of a qualified default investment alternative as determined
under applicable regulations, which Fund or Funds shall be designated as the
Plan's default Investment Fund in the Plan's summary plan description.


4.3    Responsibility for Investments


Each Participant is solely responsible for the selection of his or her
investment options. The Trustee, Plan Administrator, Employer, and the officers,
supervisors, and other employees of the Employer are not empowered to advise a
Participant as to the manner in which his or her Account shall be invested. The
fact that an Investment Fund is available to Participants for investment under
the Plan shall not be construed as a recommendation for investment in that
Investment Fund.



29



--------------------------------------------------------------------------------



4.4    Change of Election


A Participant may change his or her investment allocation election under Section
4.2, including any investment election with respect to Employer Stock, each
Valuation Date of a Plan Year by giving notice to the Trustee in the manner
approved by the Plan Administrator. The changed investment allocation election
shall become effective as promptly as practicable following receipt by the
Trustee of such notice of change, in accordance with the Trustee's customary
procedures.


4.5    Transfers Between Funds


A Participant may elect to transfer all or any fraction in multiples of one
percent (1%) of his or her Account between or among the Investment Funds,
including any investment election with respect to Employer Stock, at any time by
giving notice to the Trustee in the manner approved by the Plan Administrator.
The transfer or transfers shall be effective as of the earliest practicable
Valuation Date following the receipt by the Trustee of such notice of transfer.


4.6    Limitations Imposed by Contract


Notwithstanding anything in this Article to the contrary, any contributions
invested in a guaranteed investment contract shall be subject to any and all
terms of such contract, including any limitations placed on the exercise of any
rights otherwise granted to a Participant under any other provisions of this
Plan with respect to such contributions. The Investment Funds available under
the Plan are generally intended to be long-term investments suitable for
retirement savings and are not designed to accommodate frequent exchanges
(purchases and sales) by Participants. An exchange occurs any time a Participant
transfers all or a portion of his or her Account from one Investment Fund to
another. Frequent exchanges by Participants may be harmful to the performance of
the Plan's investments by increasing transaction costs that are shared by all
investors and by interfering with portfolio management. Therefore, the Plan
Administrator or the entities that provide investments and administrative
services to the Plan may adopt procedures to discourage these activities. Such
procedures shall be consistent with ERISA Section 404(c) and may include, but
are not limited to, the following:


(a)
Limits on the frequency with which a Participant may submit investment
directions;



(b)
Limits on the frequency with which a Participant may transfer in and out of
Investment Funds;



(c)
Limits on the dollar value of transactions;



(d)
Fees when a Participant transfers out of an Investment Fund within a certain
period of time after transferring into the Fund;




30



--------------------------------------------------------------------------------



(e)
Restrictions on the means by which a Participant may submit investment
directions; and



(f)
Such other procedures which the Plan Administrator or the Plan's service
provider determines to be appropriate to prevent or discourage frequent trading
activity.



Participants will be notified of any such procedures applicable under the Plan.


4.7    Employer Stock


Investments in Employer Stock shall be made via an Investment Fund which invests
primarily in Employer Stock (the "Stock Fund") which shall consist of either (i)
the shares of Employer Stock held for each Participant who participates in the
Stock Fund (a "Share Accounting Stock Fund"), or (ii) a combination of shares of
Employer Stock and short-term liquid investments, consisting of mutual fund
shares or commingled money market pool units as agreed to by the Employer and
the Trustee, which are necessary to satisfy the Stock Fund's cash needs for
transfers and payments (a "Unitized Stock Fund"). Dividends received by the
Stock Fund are reinvested in additional shares of Employer Stock or, in the case
of a Unitized Stock Fund, in short-term liquid investments.


In the case of a Unitized Stock Fund, such units shall represent a proportionate
interest in all assets of the Unitized Stock Fund, which includes shares of
Employer Stock, short-term investments, and at times, receivables for dividends
and/or Employer Stock sold and payables for Employer Stock purchased. A net
asset value per unit shall be determined daily for each cash unit outstanding of
the Unitized Stock Fund. The return earned by the Unitized Stock Fund shall
represent a combination of the dividends paid on the shares of Employer Stock
held by the Unitized Stock Fund, gains or losses realized on sales of Employer
Stock, appreciation or depreciation in the market price of those shares owned,
and interest on the short-term investments held by the Unitized Stock Fund. A
target range for the short-te1m liquid investments shall be maintained for the
Unitized Stock Fund. The Named Fiduciary shall, after consultation with the
Trustee, establish and communicate to the Trustee in writing such target range
and a drift allowance for such short-term liquid investments. Such target range
and drift allowance may be changed by the Named Fiduciary, after consultation
with the Trustee, provided any such change is communicated to the Trustee in
writing. The Trustee is responsible for ensuring that the actual short-term
liquid investments held in the Unitized Stock Fund fall within the agreed upon
target range over time, subject to the Trustee's ability to execute open-market
trades in Employer Stock or to otherwise trade with the Employer.


Investments in Employer Stock shall be subject to the following limitations:


(a)
Contribution Limit. Notwithstanding anything in the Plan to the contrary,
effective January l, 2012, no contributions to the Plan may be invested in the
Stock Fund and no amounts may be transferred from any other Investment Fund into
the Stock Fund.


31



--------------------------------------------------------------------------------





(b)
Fiduciary Duty of Named Fiduciary. The Plan Administrator shall act as the Named
Fiduciary, and the Named Fiduciary shall continuously monitor the suitability
under the fiduciary duty rules of ERISA Section 404(a)(l) (as modified by ERISA
Section 404(a)(2)) of acquiring and holding Employer Stock.



(c)
Execution of Purchases and Sales. Purchases and sales of Employer Stock shall be
made on the open market on the date on which the Trustee receives in good order
all information and documentation necessary to accurately effect such purchases
and sales or (i)    if later, in the case of purchases, the date on which the
Trustee has received a transfer of the funds necessary to make such purchases,
(ii) as otherwise provided in the applicable service agreement, or (iii) as
provided in paragraph (d) below. Such general rules shall not apply in the
following circumstances:



(i)
If the Trustee is unable to determine the number of shares required to be
purchased or sold on such day;



(ii)
If the Trustee is unable to purchase or sell the total number of shares required
to be purchased or sold on such day as a result of market conditions; or



(iii)
If the Trustee is prohibited by the Securities and Exchange Commission, the New
York Stock Exchange, or any other regulatory body from purchasing or selling any
or all of the shares required to be purchased or sold on such day.



In the event of the occurrence of the circumstances described in (1), (2), or
(3) above, the Trustee shall purchase or sell such shares as soon as possible
thereafter.


(d)
Purchases and Sales from or to Employer. If directed by the Employer in writing
prior to the trading date, the Trustee may purchase or sell Employer Stock from
or to the Employer if the purchase or sale is for adequate consideration (within
the meaning of ERISA Section 3(18)) and no commission is charged. If Employer
contributions or contributions made by the Employer on behalf of the
Participants under the Plan are to be invested in Employer Stock, the Employer
may transfer Employer Stock in lieu of cash to the Trust. In such case, the
shares of Employer Stock to be transferred to the Trust will be valued at a
price that constitutes adequate consideration (within the meaning of ERISA
Section 3(18)).



(e)
Securities Law Reports. The Named Fiduciary shall be responsible for filing all
reports required under Federal or state securities laws with respect to the
Trust's ownership of Employer Stock; including, without limitation, any reports
required under Section 13 or 16 of the Securities Exchange Act of 1934 and shall
immediately notify the Trustee in writing of any requirement to stop purchases
or sales of Employer Stock pending the filing of any report. The Trustee shall
provide to the


32



--------------------------------------------------------------------------------



Named Fiduciary such information on the Trust's ownership of Employer Stock as
the Named Fiduciary may reasonably request in order to comply with Federal or
state securities laws.


(f)
Voting and Tender Offers. Notwithstanding any other provision of the Trust
Agreement the provisions of this Subsection shall govern the voting and
tendering of Employer Stock. For purposes of this Subsection, each Participant
shall be designated as a named fiduciary under ERISA with respect to shares of
Employer Stock that reflect that portion, if any, of the Participant's interest
in the Stock Fund not acquired at the direction of the Participant in accordance
with ERISA Section 404(c).



The Employer, after consultation with the Trustee, shall provide and pay for all
printing, mailing, tabulation and other costs associated with the voting and
tendering of Employer Stock, except as required by law. The Trustee, after
consultation with the Employer, shall prepare the necessary documents associated
with the voting and tendering of Employer Stock, unless the Employer directs the
Trustee not to do so.


(i)    Voting.


(A)
When the issuer of the Employer Stock prepares for any annual or special
meeting, the Employer shall notify the Trustee thirty (30) days in advance of
the intended record date and shall cause a copy of all proxy solicitation
materials to be sent to the Trustee. If requested by the Trustee, the Employer
shall ce1tify to the Trustee that the aforementioned materials represent the
same information that is distributed to shareholders of Employer Stock. Based on
these materials the Trustee shall prepare a voting instruction form. At the time
of mailing of notice of each annual or special stockholders' meeting of the
issuer of the Employer Stock, the Employer shall cause a copy of the notice and
all proxy solicitation materials to be sent to each Participant with an interest
in Employer Stock held in the Trust, together with the foregoing voting
instruction form to be returned to the Trustee or its designee. The form shall
show the proportional interest in the number of full and fractional shares of
Employer Stock credited to the Participant's sub-Accounts held in the Stock
Fund. The Employer shall provide the Trustee with a copy of any materials
provided to the Participants and shall (if the mailing is not handled by the
Trustee) notify the Trustee that the materials have been mailed or otherwise
sent to Participants.



(B)
Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee as to the manner in which the Trustee is to vote (including
not to vote) that number of shares of Employer Stock


33



--------------------------------------------------------------------------------



that is credited to his Account, if the Plan uses share accounting, or, if
accounting is by units of participation, that reflects such Participants
proportional interest in the Stock Fund (both vested and unvested). Directions
from a Participant to the Trustee concerning the voting of Employer Stock shall
be communicated in writing, or by such other means mutually acceptable to the
Trustee and the Employer. These directions shall be held in confidence by the
Trustee and shall not be divulged to the Employer, or any officer or employee
thereof, or any other person, except to the extent that the consequences of such
directions are reflected in reports regularly communicated to any such persons
in the ordinary course of the performance of the Trustee's services hereunder.
Upon its receipt of the directions, the Trustee shall vote the shares of
Employer Stock that reflect the Participant’s interest in the Stock Fund as
directed by the Participant. The Trustee shall not vote shares of Employer Stock
that reflect a Participant's interest in the Stock Fund for which the Trustee
has received no direction from the Participant, except as required by law.


(ii)    Tender Offers.


(A)
Upon commencement of a tender offer for any securities held in the Trust that
are Employer Stock, the Employer shall timely notify the Trustee in advance of
the intended tender date and shall cause a copy of all materials to be sent to
the Trustee. The Employer shall certify to the Trustee that the aforementioned
materials represent the same information distributed to shareholders of Employer
Stock. Based on these materials, and after consultation with the Employer, the
Trustee shall prepare a tender instruction form and shall provide a copy of all
tender materials to be sent to each Participant with an interest in the Stock
Fund, together with the foregoing tender instruction form, to be returned to the
Trustee or its designee. The tender instruction form shall show the number of
full and fractional shares of Employer Stock that are credited to the
Participant's Account, if the Plan uses share accounting, or, if accounting is
by units of participation, that reflect the Participant’s proportional interest
in the Stock Fund (both vested and unvested). The Employer shall notify each
Participant with an interest in such Employer Stock of the tender offer and
utilize its best efforts to timely distribute or cause to be distributed to the
Participant the tender materials and the tender instruction form described
herein. The Employer shall provide the Trustee with a copy of any materials
provided to the Participants and shall (if the mailing is not handled by the
Trustee) notify the Trustee that the materials have been mailed or otherwise
sent to Participants.




34



--------------------------------------------------------------------------------



(B)
Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee to tender or not to tender some or all of the shares of
Employer Stock that are credited to the Participant’s Account, if the Plan uses
share accounting, or, if accounting is by units of participation, that reflect
such Participant's proportional interest in the Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the tender of
Employer Stock shall be communicated in writing, or by such other means as is
agreed upon by the Trustee and the Employer under the preceding paragraph. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Employer, or any officer or employee thereof, or any other person, except
to the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee's services hereunder. The Trustee shall tender or not
tender shares of Employer Stock as directed by the Participant. Except as
otherwise required by law, the Trustee shall not tender shares of Employer Stock
that are credited to the Participant’s Account, if the Plan uses share
accounting, or, if accounting is by units of participation, that reflect a
Participant’s proportional interest in the Stock Fund for which the Trustee has
received no direction from the Participant.



(C)
A Participant who has directed the Trustee to tender some or all of the shares
of Employer Stock that reflect the Participant's proportional interest in the
Stock Fund may, at any time prior to the tender offer withdrawal date, direct
the Trustee to withdraw some or all of such tendered shares, and the Trustee
shall withdraw the directed number of shares from the tender offer prior to the
tender offer withdrawal deadline. A Participant shall not be limited as to the
number of directions to tender or withdraw that the Participant may give to the
Trustee.



(D)
A direction by a Participant to the Trustee to tender shares of Employer Stock
that reflect the Participant's proportional interest in the Stock Fund shall not
be considered a written election under the Plan by the Participant withdraw, or
have distributed, any or all of his withdrawable shares. If the Plan uses share
accounting, the Trustee shall credit to the Participant's Account the proceeds
received by the Trustee in exchange for the shares of Employer Stock tendered
from the Participant's Account. If accounting is by units of participation, the
Trustee shall credit to each proportional interest of the Participant from which
the tendered shares were taken the proceeds received by the Trustee in exchange
for the shares of Employer Stock tendered from that interest. Pending receipt of
direction (through the Plan


35



--------------------------------------------------------------------------------



Administrator) from the Participant or the Named Fiduciary as to which of the
remaining Investment Funds the proceeds should be invested in, the Trustee shall
invest the proceeds in the Plan's default Investment Fund.


(g)
Shares Credited. If accounting with respect to the Stock Fund is by units of
participation, then for all purposes of this Section 4.7, the number of shares
of Employer Stock deemed "reflected" in a Participant's proportional interest
shall be determined as of the last preceding valuation date. The trade date is
the date the transaction is valued.



(h)
General. With respect to all rights other than the right to vote, the right to
tender, and the right to withdraw shares previously tendered, in the case of
Employer Stock credited to a Participant's Account or a Participant’s
proportional interest in the Stock Fund, the Trustee shall follow the directions
of the Participant and if no such directions are received, the directions of the
Named Fiduciary. The Trustee shall have no duty to solicit directions from
Participants.



(i)
Conversion. All provisions in this Section 4.7 shall also apply to any
securities received as a result of a conversion to Employer Stock.



(j)
Diversification out of Employer Stock. Notwithstanding anything herein to the
contrary and in addition to the general Employer Stock diversification rights
otherwise available under the Plan, the following rules shall apply:



(i)
With respect to the portion of a Participant’s or Beneficiary’s Account
attributable to:



(A)
Matching and/or Profit Sharing Contributions and invested in Employer Stock, the
Participant or Beneficiary shall be permitted to exchange out of Employer Stock
into any other permissible investment otherwise available, no later than the
date on which either (1) or (2) below is applicable:



(1)
If a Participant has completed at least three years of      service, or



(2)
If a Beneficiary is the Beneficiary of a Participant     who is either described
in (1) above or who is deceased.



(B)
Pre-Tax, Roth and/or Rollover Contributions and invested in Employer Stock, the
Participant or Beneficiary shall immediately be


36



--------------------------------------------------------------------------------



permitted to exchange out of Employer Stock into any other permissible
investment otherwise available.
    
(ii)
The Plan must have no fewer than three permissible investments, other than
Employer Stock, each of which must be diversified and have materially different
risk and return characteristics. A Participant or Beneficiary who is permitted
to exchange out of Employer Stock must be permitted to direct the investment of
the proceeds from such an exchange out of Employer Stock into the permissible
    investments described in this Section 4.7(j)(ii). Notwithstanding anything
to the contrary in this section 4.7(j)(ii):



(A)
The Plan shall not be treated as failing to meet the requirements of this
section 4.7(j)(ii) merely because the Plan limits the time for divestment and
reinvestment to periodic, reasonable opportunities occurring no less frequently
than quarterly, and



(B)
Except as provided in otherwise applicable guidance, the Plan shall not impose
restrictions or conditions with respect to the investment of Employer Stock that
are not imposed on the investment of other assets of the Plan. This subsection
(B) shall not apply to any restrictions or conditions imposed by reason     of
the application of securities law.





ARTICLE V
VALUATION OF THE ACCOUNTS


A Participant's Account shall be represented in shares in each Investment Fund,
and in shares or units in a Stock Fund as provided in Section 4.7. The value of
any such Account on any Valuation Date shall equal the number of shares of the
applicable Investment Fund and in the Stock Fund held for the Participant in
such Account multiplied by the value on such Valuation Date of the shares or
units. The share or unit value shall be determined in accordance with the
applicable Investment Fund's and Stock Fund's customary procedures. A
Participant's Account shall also be adjusted as of each Valuation Date to
reflect contributions, loan payments, withdrawals, distributions, loan
disbursements, and transfers between Investment Funds since the next preceding
Valuation Date. For purposes of the foregoing sentence:


(a)
contributions and loan repayments shall be credited as of the Valuation Date
coincident with or next following the date the amounts are actually invested in
the applicable Investment Funds, in accordance with the Trustee's customary
procedures;



(b)
withdrawals, distributions, and loan disbursements shall be deducted as of the
Valuation Date coincident with or next following the date the required document
is processed by the Trustee, in accordance with its usual procedures; and




37



--------------------------------------------------------------------------------



(c)
transfers between Investment Funds shall be reflected as of their effective date
under Section 4.5.



Each calendar quarter a Participant shall be furnished by the Trustee with a
statement setting forth the value of his or her Account.




ARTICLE VI
VESTED PORTION OF ACCOUNTS


6.1
Fully Vested Accounts



A Participant shall at all times be 100% vested in, and have a non-forfeitable
right to, his or her Employee Deferral Account, his Safe Harbor Matching
Contribution Account, his Rollover Contribution Account, and his catch-up
contributions and qualified non-elective contributions, if any.


In addition, the portion of a Participant’s Employer Matching Contribution
Account which is attributable to discretionary Matching Contributions made for
Plan Years beginning on and after January 1, 2014 shall be fully vested and
nonforfeitable.


6.2
Other Accounts



(a)
Except as otherwise provided in Section 6.1 and in subsection (b), below, a
Participant shall be vested in, and have a non-forfeitable right to, his
Employer Matching Contribution Account (excluding Matching Contributions for
Plan Years beginning on and after January 1, 2014) and Employer Profit Sharing
Contribution Account in accordance with the following schedule:



Years of Vesting Service            Percent Vested
1                        20%
2                        40%
3                        60%
4                        80%
5                        100%
 
Notwithstanding the foregoing vesting schedule, effective as of and subject to
the Closing Date, if a Participant’s employment in the Employer's Energy &
Chemicals Group is terminated in conjunction with the sale of the Employer's
Energy & Chemicals Group to Technip SA, and the Participant becomes employed by
Technip SA or an affiliate following the acquisition, such Participant shall
become 100% vested in, and have a non­forfeitable. right to, his Employer
Matching Contribution Account and Employer Profit Sharing Contribution Account.



38



--------------------------------------------------------------------------------



(b)
Notwithstanding the foregoing, a Participant shall be 100% vested in, and have a
nonforfeitable right to, his Employer Matching Contribution Account and Employer
Profit Sharing Contribution Account (i) upon attainment of age 65, or upon his
death, Disability, retirement on or after age 65, in each case, in the
employment of an Employer or an Affiliated Employer; or (ii) his employment
terminates by reason of a Reduction-in-Force Termination.

(c)
The following rules describe how Vesting Service earned before and after a
period of Break in Service of five years shall be applied for purposes of
determining a Participant’s vested interest in his Employer Matching
Contribution Account and Employer Profit Sharing Contribution Account.

(i)
If a Participant has a period of Break in Service of five years, all years of
Vesting Service earned by the Participant after such period of Break in Service
shall be disregarded in determining the Participant’s vested interest in his
Employer Matching Contribution Account and Employer Profit Sharing Contribution
Account balances attributable to employment before such Break in Service. In
addition, Vesting Service earned before a period of Break in Service of five
years shall be disregarded in determining the Participant's vested interest in
his Employer Matching Contribution Account and Employer Profit Sharing
Contribution Account balances attributable to employment after such Break in
Service.

(ii)
If a Participant has a period of Break in Service of less than five years,
Vesting Service earned both before and after such Break in Service shall be
included in determining the Participant’s vested interest in his Employer
Matching Contribution Account and Employer Profit Sharing Contribution Account
balances attributable to employment both before and after such Break in Service.

(d)
Notwithstanding the vesting schedule above, upon the complete discontinuance of
contributions to the Plan or upon any full or partial termination of the Plan,
all amounts credited to the Account of any affected Participant shall become
100% vested and shall not thereafter be subject to forfeiture.

(e)
The computation of a Participant's Vested Portion of his interest in the Plan
shall not be reduced as the result of any direct or indirect amendment to this
Plan. For this purpose, the Plan shall be treated as having been amended if the
Plan provides for an automatic change in vesting due to a change in top heavy
status. In the event that the Plan is amended to change or modify any vesting
schedule, a Participant with at least three (3) whole years of Vesting Service
as of the expiration date of the election period may elect to have his Vested
Portion computed under the Plan without regard to such amendment. If a
Participant fails to make such election, then such Participant shall be subject
to the new vesting schedule. The Participant’s election period shall commence on
the adoption date of the amendment and shall end 60 days after the latest of:


39



--------------------------------------------------------------------------------





(i)
the adoption date of the amendment,

(ii)
the effective date of the amendment, or

(iii)
the date the Participant receives written notice of the amendment from the
Employer or Plan Administrator.

6.3    Disposition of Forfeitures


(a)
Upon termination of employment of a Participant who was not fully vested in his
Employer Matching Contribution Account or Employer Profit Sharing Contribution
Account, the non-vested portion of such Accounts shall remain in the
Participant's Account until the Participant has a period of Break in Service of
five years or receives a distribution of the Vested Portion of his Account, if
earlier. If a former Participant, who has not received a distribution of the
Vested Portion of his Account, is not reemployed by the Employer or an
Affiliated Employer before he has a Break in Service of five years or receives
such a distribution, the non-vested portion of his Employer Matching
Contribution Account or Employer Profit Sharing Contribution Account shall be
forfeited.    

Any amounts forfeited pursuant to this paragraph (a) shall first be made
available to reinstate previously forfeited Account balances of former
Participant’s, if any, in accordance with Section 6.3(b). The remaining
forfeitures shall be applied in the following manner:


(i)
First, to pay Plan administration expenses, and



(ii)
Next, to reduce the Employer's Matching Contribution or Profit Sharing
Contribution for the Plan Year in which such forfeitures occur.



(b)
If a portion of a Participant’s Employer Matching Contribution Account or
Employer Profit Sharing Contribution Account has been forfeited in accordance
with paragraph (a) above, that amount shall be subsequently restored to the
Participant's Employer Matching Contribution Account or Employer Profit Sharing
Contribution Account, whichever is applicable, provided (i) he is reemployed by
an Employer or an Affiliated Employer before he has a period of Break in Service
of five years, and, except as provided in paragraph (c) below, (ii) he repays to
the Plan during his period of reemployment and within five years of his date of
reemployment an amount in cash equal to the full amount distributed to him, if
any, from the Plan on account of his termination of employment, other than
Rollover Contributions made under Section 3.4; provided, however, that he may
elect to repay to the Plan all or part of this amount as well.



(c)
In the event that any amounts to be restored by an Employer to a Participant's
Employer Matching Contribution Account or Employer Profit Sharing Contribution


40



--------------------------------------------------------------------------------



Account have been forfeited under paragraph (a) above, those amounts shall be
taken first from any forfeitures which have not as yet been applied against
Employer contributions and if any amounts remain to be restored, the Employer
shall make a special Employer contribution equal to those amounts.


(d)
Generally, repayments under this Section must be made in a lump sum within five
years of a Participant's reemployment. A repayment shall be invested in the
available Investment Funds as the Participant elects at the time of repayment.





ARTICLE VII
WITHDRAWALS WHILE STILL EMPLOYED


7.1    Withdrawal of Rollover Contributions


A Participant may elect to withdraw all or part of his or her Rollover
Contribution Account at any time.


7.2    Withdrawals Upon Attainment of Age 59-1/2


A Participant who has attained age 59-1/2, may withdraw all or any part of the
Vested Portion of his or her Account.


7.3    Hardship Withdrawal


A Participant who has a financial hardship and who has made all available
withdrawals pursuant to the Sections above and pursuant to the provisions of any
other plans of the Employer and any Affiliated Employers of which he or she is a
member, and who has obtained all available loans pursuant to A1ticle VIII and
pursuant to the provisions of any other plans of the Employer and any Affiliated
Employers of which he or she is a member, may withdraw from his or her Employee
Deferral Account (excluding Roth Contributions) an amount not to exceed the
amount determined by the Plan Administrator as being available for withdrawal
pursuant to this Section. For purposes of this Section, financial hardship shall
mean the immediate and heavy financial need of the Participant. A withdrawal
based upon financial hardship pursuant to this Section 7.3 shall not exceed the
amount required to meet the immediate financial need created by the hardship and
not reasonably available from other resources of the Participant. The amount
required to meet the immediate financial need may include any amounts necessary
to pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution. The determination of the existence
of a Participant's financial hardship and the amount required to be distributed
to meet the need created by the hardship shall be made by the Plan Administrator
or its delegate. The decision of the Plan Administrator shall be final and
binding, provided that all Participants similarly situated shall be treated in a
uniform and nondiscriminatory manner. A withdrawal shall be deemed to be made on
account of an immediate and heavy financial need of a Participant if the
withdrawal is for:

41



--------------------------------------------------------------------------------





(a)
Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income) and expenses for or necessary to obtain
medical care that would be deductible under Code Section 213(d) (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);



(b)
Costs directly related to the purchase of a principal residence of the
Participant (excluding mortgage payments);



(c)
Payment of tuition and related educational foes, and room and board expenses,
for up to the next twelve (12) months of post-secondary education for the
Participant or the Participant's spouse, children, or dependents (as defined in
Code Section 152, and without regard to Code Sections 152(b)(l), (b)(2) and
(d)(l)(B));



(d)
Payments necessary to prevent the eviction of the Participant from his or her
principal residence or foreclosure on the mortgage of the Participant's
principal residence;



(e)
Payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, children or dependents (as defined in Code Section 152, and without
regard to Code Section 152(d)(l)(B));



(f)
Expenses for the repair of damage to the Participant's principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or



(g)
Such other financial needs that the Commissioner of Internal Revenue may deem to
be immediate and heavy financial needs through the publication of revenue
rulings, notices, and other documents of general applicability.



A Participant who makes a withdrawal from his or her Employee Deferral Account
under this Section may not make elective contributions or employee contributions
to the Plan or any other qualified or nonqualified plan of the Employer or any
Affiliated Employer for a period of six (6) months following the date of such
withdrawal.


7.4    Withdrawal Procedures


To make a withdrawal, a Participant shall give prior notice to the Plan
Administrator or its designee not later than at the time determined by the Plan
Administrator in a uniform and non­discriminatory manner and communicated to all
Participants. A withdrawal shall be made as of the earliest practicable
Valuation Date following receipt by the Trustee of the application for
withdrawal. The amount of the withdrawal shall be allocated between and among
the Investment Funds in proportion to the value of the Participant's Account
from

42



--------------------------------------------------------------------------------



which the withdrawal is made in each Investment Fund as of the date of the
withdrawal. All payments to Participant’s under this Article VII shall be made
in cash as soon as practicable.


7.5    Qualified Reservist Distributions


Notwithstanding any provision of the Plan to the contrary, a Participant who, by
reason of being a member of a "reserve component" (as defined in Section 101 of
Title 37 of the United States Code), is ordered or called to active duty after
September 11, 2001 for a period in excess of 179 days or for an indefinite
period may take a “qualified reservist distribution” (as defined in Code Section
72(t)(2)(G)(iii)), from amounts attributable to Employer contributions made
pursuant to the Participant’s elective deferrals described in Section Code
402(g)(3)(A), during the period beginning on the date the Participant is ordered
or called to duty and ending at the close of the Participant's active duty
period.


7.6    Withdrawal of Deferral Contributions for Participants in Uniformed
Services


For purposes of Code Section 401(k)(2)(B)(i)(I), any Participant shall be
treated as having been severed from employment during the period he or she is
performing service in the uniformed services described in Code Section
3401(h)(2)(A) while on active duty for a period of more than 30 days. If such a
Participant elects to receive a distribution of Deferral Contributions, the
Participant may not contribute any Deferral Contributions to the Plan during the
six-month period beginning on the date of distribution.




ARTICLE VIII
LOANS TO PARTICIPANTS


8.1    Amount Available


A Participant who is an Eligible Employee may borrow, by giving notice to the
Trustee in the manner approved by the Plan Administrator and on approval by the
Plan Administrator under such uniform rules as it shall adopt, an amount which
is not less than $1,000 and, when added to the outstanding balance of any other
loans to the Participant from the Plan, does not exceed the lesser of (a) 50% of
the Vested Portion of the Participant' s Account, or (b) $50,000 reduced by the
excess, if any, of (i) the highest outstanding balance of loans to the
Participant from the Plan during the one year period ending on the day before
the day the loan is made, over (ii) the outstanding balance of loans to the
Participant from the Plan on the date on which the loan is made. A loan may be
made from any portion of a Participant’s Account except Roth Contributions. The
loan shall be made under such terms, security interest, and conditions as the
Plan Administrator deems appropriate.


8.2    Terms


In addition to such rules and regulations as the Plan Administrator may adopt,
all loans shall comply with the following terms and conditions:

43



--------------------------------------------------------------------------------





(a)
An application for a loan by a Participant shall be made to the Plan
Administrator, or to its designee, in the manner described in the Plan's loan
policy, whose action in approving or disapproving the application shall be
final.



(b)
Each loan shall be evidenced by a promissory note payable to the Plan and shall
bear interest at a rate to be fixed by the Plan Administrator. The Plan
Administrator shall determine a reasonable rate of interest based on the
prevailing interest rates charged by persons in the business of lending money
for loans which would be made under similar circumstances. The interest rate
shall remain fixed throughout the duration of the loan.



(c)
The period of repayment for any loan shall be arrived at by mutual agreement
between the Plan Administrator and the Participant. That period shall not exceed
five (5) years, except that a payment period of ten (10) years will be allowed
if the loan is being used for the purchase of a principal residence of the
Participant.



(d)
Payments of principal and interest will be made by payroll deductions or in a
manner agreed to by the Participant and the Plan Administrator in substantially
level amounts, but no less frequently than quarterly, in an amount sufficient to
amortize the loan over the repayment period.



(e)
If a loan is not repaid in accordance with the terms contained in the promissory
note and a default occurs, the Plan may execute upon its security interest in
the Participant's Account under the Plan to satisfy the debt; however, amounts
in a Participant's Account may not be offset and used to satisfy the payment of
such loan (including interest) prior to the earliest time such amounts would
otherwise be permitted to be distributed under applicable law.



8.3    General Administration


The Plan Administrator shall have the right to establish such policies and
procedures as may be reasonable, necessa1y or desirable to carry out the
provisions of this Article VIII.




ARTICLE IX
DISTRIBUTION OF ACCOUNTS UPON
TERMINATION OF EMPLOYMENT


9.1    Eligibility


Upon a Participant's Severance Date, the Vested Portion of the Participant's
Account, as determined under Article VI, shall be distributed as provided in
this Article.



44



--------------------------------------------------------------------------------



9.2    Form of Distribution


Distribution of the Vested Portion of a Participant's Account shall be paid in a
single lump sum payment, subject to the distribution limitations set out in
Section 9.7.


9.3    Commencement of Payments


(a)
Unless a Participant elects otherwise, distribution of the Vested Portion of a
Participant’s Account shall be made as soon as administratively practicable
following the latest of: (i) the Participant's Severance Date; (ii) the
sixty-fifth (65th) anniversary of the Participant's date of birth; or (iii) the
tenth (10th) anniversary of the date on which he or she became a Participant
(but not more than sixty (60) days after the close of the Plan Year in which the
latest of (i), (ii), or (iii) occurs). Notwithstanding the preceding, the
failure of a Participant to elect to receive a distribution shall be deemed an
election to defer the receipt of payment of the Vested Portion of the
Participant’s Account until the Participant's required beginning date as
described in Section 9.4, if later.



(b)
In lieu of a distribution as described in Section 9.3(a) above, a Participant
may, in accordance with such procedures as the Plan Administrator shall
prescribe, elect to have the distribution of the Vested Portion of his or her
Account made as soon as administratively practicable after any Valuation Date
coincident with or following his or her Severance Date which is before the date
described in subsection (a) above.



(c)
Notwithstanding the provisions of subsections (a) and (b), beginning effective
June 1, 2010, if the value of the Vested Portion of the Participant’s Account
amounts to $5,000 or less, a lump sum payment shall automatically be made as
soon as administratively practicable following the Participant’s Severance Date;
provided, however, that in the event of an involuntary cash-out of benefits
greater than $1,000, if the Participant does not elect to receive the
distribution directly or to have such distribution paid directly to an eligible
retirement plan specified by the Participant in a direct rollover, then the Plan
Administrator will pay the distribution in a direct rollover to an individual
retirement plan designed by the Plan Administrator. For purposes of this Section
9.3(c), the value of the Vested Portion of the Participant’s Account shall be
calculated by excluding any portion attributable to Rollover Contributions.



(d)
In the case of the death of a Participant before his or her benefits commence,
the Vested Portion of his or her Account shall be distributed to his or her
Beneficiary in one lump sum as soon as administratively practicable following
the Participant’s date of death.




45



--------------------------------------------------------------------------------



9.4    Minimum Distribution Requirements


(a)
General rules



(i)
Effective Date. The provisions of this Section 9.4 will apply for purposes of
determining minimum distributions for calendar years beginning with the 2003
calendar year.



(ii)
Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan.



(iii)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Plan as amended will be determined and made in accordance with the
Treasury regulations under Code Section 40l(a)(9).



(b)
Time and Manner of Distribution



(i)
Required Beginning Date. The Participant's entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date.



(ii)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, no
later than as follows:



(A)
If the Participant’s surviving spouse is the Participant's sole designated
Beneficiary, then, except as otherwise elected under Section 9.4(f),
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Pa1ticipant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70-1/2, if later.



(B)
If the Participant's surviving spouse is not the sole designated Beneficiary;
then, except as otherwise elected under Section 9.4(f), distributions to the
designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.



(C)
If there is no designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.



(D)
If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the


46



--------------------------------------------------------------------------------



Participant but before distributions to the surviving spouse begin, this Section
9.4(b)(2), other than Section 9.4(b)(2)(A), will apply as if the surviving
spouse were the Participant.


For purposes of this Section 9.4(b)(2) and Section 9.4(d), unless Section
9.4(b)(2)(D) applies, distributions are considered to begin on the Participant’s
required beginning date. If Section 9.4(b)(2)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 9.4(b)(2)(A). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant's
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 9.4(b)(2)(A)), the date distributions are
considered to begin is the date distributions actually commence.


(iii)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 9.4(c) and (d). If the
Participant's interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 40l(a)(9) and the Treasury Regulations.



(c)
Required Minimum Distributions During Participant's Lifetime



(i)
Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant's lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:



(A)
The quotient obtained by dividing the Participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
l.401(a)(9)-9 of the Treasury Regulations, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or



(B)
If the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant's spouse, the quotient obtained by dividing the account
balance by the number in the Joint and Last Survivor Table set forth in Section
l.401(a)(9)-9 of the Treasury regulations, using the Participant’s and spouse's
attained ages as of the Participant's and spouse's birthdays in the distribution
calendar year.




47



--------------------------------------------------------------------------------



(ii)
Lifetime Required Minimum Distributions Continue through Year of Participant’s
Death. Required minimum distributions will be determined under this Section
9.4(c) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.



(d)
Required Minimum Distributions After Participant’s Death



(i)
Death On or After Date Distributions Begin



(A)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:



(1)
The Participant's remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.



(2)
If the Participant's surviving spouse is the Participant's sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse's age as of the spouse's birthday in that year. For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.



(3)
If the Participant's surviving spouse is not the Participant’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.



(B)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient


48



--------------------------------------------------------------------------------



obtained by dividing the Participant's account balance by the Participant’s
remaining life expectancy calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.


(ii)
Death Before Date Distributions Begin



(A)
Participant Survived by Designated Beneficiary. Except as otherwise provided in
Section 9.4(f), if the Participant dies before the date distributions begin and
there is a designated Beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant's death is
the quotient obtained by dividing the Participant’s account balance by the
remaining life expectancy of the Participant's designated Beneficiary,
determined as provided in Section 9.4(d)(i).



(B)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.



(C)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant's surviving spouse is the Participant’s sole
designated    Beneficiary, and the surviving spouse dies before distributions
are required to begin to the surviving spouse under Section 9.4(b)(2)(A), this
Section 9.4(d)(2) will apply as if the surviving spouse were the Participant.



(e)
Definitions



(i)
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 1.5 of the Plan and is the designated Beneficiary under Code
Section 40l(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.



(ii)
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant's required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 9.4(b)(2). The required minimum distribution for the


49



--------------------------------------------------------------------------------



Participant’s first distribution calendar year will be made on or before the
Participant's required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.


(iii)
Life expectancy. Life expectancy as computed by use of the Single Life Table in
Section l .401(a)(9)-9 of the Treasury Regulations.



(iv) Participant's account balance. The account balance as of the last Valuation
Date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the Valuation Date and decreased by distributions
made in the valuation calendar year after the Valuation Date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation year.


(v)
Required beginning date. The "required beginning date" of a Participant is the
later of the April 1 of the calendar year following the calendar year in which
the Participant attains age 70-1/2 or retires, except that benefit distributions
to a 5-percent owner (as defined in Code Section 416) must commence by the April
1 of the calendar year following the calendar year in which the Participant
attains 70-1/2, even if such Participant has not retired.



(f)
Participants or Beneficiaries May Elect 5-Year Rule. Participants or
Beneficiaries may elect on an individual basis whether the 5-year rule or the
life expectancy rule in Sections 9.4(b) and 9.4(d) apply to distributions after
the death of a Participant who has a designated Beneficiary. The election must
be made no later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under Section 9.4(b), or by September 30
of the calendar year which contains the fifth anniversary of the Participant’s
(or, if applicable, the surviving spouse's) death. If neither the Participant
nor the Beneficiary makes an election under this Section 9.4(d), distributions
will be made in accordance with Sections 9.4(b) and 9.4(d).



(g)
2009 Required Minimum Distributions. Notwithstanding the preceding paragraphs of
this Section 9.4, a Participant or Beneficiary who would have been required to
receive required minimum distributions for 2009 but for the enactment of Code
Section 401(a)(9)(H) ("2009 RMDs"), and who would have satisfied that
requirement by receiving distributions that are (1) equal to the 2009 RMDs or
(2) one or more payments in a series of substantially equal distributions (that
include


50



--------------------------------------------------------------------------------



the 2009 RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated Beneficiary, or for a period of
at least 10 years ("Extended 2009 RMDs"), will not receive those distributions
for 2009 unless the Participant or Beneficiary chooses to receive such
distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence. A direct rollover will be offered only for
distributions that would be eligible rollover distributions without regard to
Code Section 40l(a)(9)(H).
9.5    Status of Accounts Pending Distribution
Until distributed under Section 9.3 or 9.4, the Account of a Participant who is
entitled to a distribution shall continue to be invested as part of the Funds of
the Plan.
9.6    Proof of Death and Right of Beneficiary or Other Person
The Plan Administrator may require and rely upon such proof of death and such
evidence of the right of any Beneficiary or other person to receive the value of
the Account of a deceased Pat1icipant as the Plan Administrator may deem proper,
and its determination of the right of that Beneficiary or other person to
receive payment shall be conclusive.
9.7    Distribution Limitation


(a)
Notwithstanding any other provision of this Article IX, all distributions from
this Plan shall conform to the regulations issued under Code Section 401(a)(9),
including the incidental death benefit provisions of Code Section 401(a)(9)(G).
Further, such regulations shall override any Plan provision that is inconsistent
with Code Section 401(a)(9).



(b)
Payments shall be made in cash and shall not be made in kind (except as provided
immediately below and in Section 9.8(b)(i) below); provided, however, that a
Participant or Beneficiary may elect to have the portion of his or her Account
that is invested in Employer Stock paid or transferred (pursuant to Section 9.8
below) in whole shares of Employer Stock with any balance (including fractional
shares of Employer Stock) to be paid or transferred in cash. Conversions of
Employer Stock to or from cash shall be based upon the value of the Employer
Stock on the date the benefit payment is made.



9.8    Rollover Distributions


(a)
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee's election under this Section 9.8, a Distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.


51



--------------------------------------------------------------------------------





(b)
Definitions. For purposes of Section 9.8(a) above, the following terms and
phrases shall mean:



(i)
Eligible Rollover Distribution. An Eligible Rollover Distribution (as defined in
Code Section 402(c)(4)) is any distribution, including in kind distributions of
promissory notes for Plan loans, of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee's designated beneficiary, or for a
specified period of ten years of more; any distribution to the extent such
distribution is required under Code Section 401(a)(9); the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and, effective for distributions after December 31, 2001, any
amount that is distributed on account of hardship.



(ii)
Eligible Retirement Plan. An Eligible Retirement Plan (as defined in Code
Section 402(c)(8)(B)) is an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), or a qualified trust
described in Code Section 401(a) that accepts the Distributee's Eligible
Rollover Distribution. An Eligible Retirement Plan shall also mean an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b), which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan. An Eligible Retirement Plan includes a Roth individual
retirement account described in Code Section 408A. The definition of Eligible
Retirement Plan shall apply in the case of a distribution to any Distributee,
including a surviving spouse, or a spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p).



Effective for distributions after December 31, 2006, if, with respect to any
portion of a distribution from an "eligible retirement plan" (as defined in Code
Section 402(c)(8)(B)) of a deceased Participant, a direct trustee-to-trustee
transfer is made to an individual retirement account or individual retirement
annuity (as defined in Code Sections 402(c)(8)(B)(i) and (ii)) that is
established for the purpose of receiving the distribution on behalf of an
individual who is a designated beneficiary (as defined in Code Section
401(a)(9)(E)) of the Participant and who is not the surviving spouse of the
Participant,

52



--------------------------------------------------------------------------------





(A)
the transfer shall be treated as an eligible rollover distribution for purposes
of Code Section 402(c),



(B)
the individual retirement plan shall be treated as an inherited individual
retirement account or individual retirement annuity (within the meaning of Code
Section 408(d)(3)(C)), and



(C)
Code Section 401(a)(9)(B) (other than clause (iv) thereof) shall apply to such
plan.



(iii)
Distributee. A Distributee includes an Employee, former Employee, or any
individual designated as a Beneficiary by the Participant (as described in Code
Section 401(a)(9)(E) and Treas. Reg. Section l.401(a)(9)-4 Q&A 1) who receives a
direct trustee-to-trustee transfer pursuant to Code Section 402(c)(11). In
addition, the Employee's or former Employee's surviving spouse and the
Employee's former Employee's spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p),
are Distributees with regard to the interest of the spouse or former spouse.



(iv)
Direct Rollover. A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.





ARTICLE X
ADMINISTRATION OF PLAN


10.1    Plan Administration


The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be upon Chicago Bridge & Iron Company. Chicago
Bridge & Iron Company shall be the "Plan Administrator" and the "Named
Fiduciary" for the operation and administration of the Plan under the provisions
of ERISA. In the exercise of its sole and absolute discretion, the Plan
Administrator shall interpret the Plan's provisions and shall determine the
eligibility of individuals for benefits. The Plan Administrator may appoint in
its sole discretion a third-party administrator to act as administrator and to
perform such duties as designated by the Plan Administrator. The Plan
Administrator shall also engage such certified public accountants, actuaries,
and other advisers and service providers, who may be accountants, actuaries,
advisers or service providers for the Employer or an Affiliated Employer, as it
shall require or may deem advisable for purposes of the Plan.



53



--------------------------------------------------------------------------------



10.2    Service in More Than One Fiduciary Capacity
Any individual, entity, or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the Funds of the Plan.
10.3    Limitation of Liability
The Plan Sponsor, Employer, an Affiliated Employer, the directors of the
Employer or an Affiliated Employer, or any officer, employee, or agent of the
Employer or Affiliated Employer shall not incur any liability individually or on
behalf of any other individuals or on behalf of the Employer or an Affiliated
Employer for any act or failure to act, made in good faith in relation to the
Plan or the funds of the Plan. However, this limitation shall not act to relieve
any such individual or the Employer from a responsibility or liability for any
fiduciary responsibility, obligation, or duty under Part 4, Title I of ERISA.
10.4    Indemnification
The directors, officers, and employees of the Plan Sponsor, Employer or an
Affiliated Employer shall be indemnified against any and all liabilities arising
by reason of any act, or failure to act, in relation to the Plan or the funds of
the Plan, including, without limitation, expenses reasonably inc1med in the
defense of any claim relating to the Plan or the funds of the Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Plan, except for actions or failure to act made in bad faith. The foregoing
indemnification shall be from the funds of the Plan to the extent of those funds
and to the extent permitted under applicable law; otherwise from the assets of
the Employer or an Affiliated Employer.
10.5    Appointment of Investment Manager
The Plan Administrator may, in its discretion, appoint one or more investment
managers (within the meaning of ERISA Section 3(38)) to manage (including the
power to acquire and dispose of) all or part of the assets of the Plan, as the
Plan Administrator shall designate. In that event authority over and
responsibility for the management of the assets so designated shall be the sole
responsibility of that investment manager.


ARTICLE XI
MANAGEMENT OF FUNDS


11.1    Trust Agreement


All the Funds of the Plan shall be held by the Trustee appointed from time to
time by the Board of Directors under a Trust Agreement adopted, or as amended,
by the Board of Directors for use in providing the benefits of the Plan and
paying its expenses not paid directly by the Employer. The Employer shall have
no liability for the payment of benefits under the Plan or for the
administration of the Funds paid over to the Trustee.



54



--------------------------------------------------------------------------------



11.2    Exclusive Benefit Rule


Except as otherwise provided in the Plan, no part of the corpus or income of the
Funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan. No person shall have any interest in or right to any part of the
earnings of the Funds of the Plan, or any right in, or to, any part of the
assets held under the Plan, except as and to the extent expressly provided in
the Plan.


11.3    Payment of Expenses


(a)
Except as provided in Section 11.3(b) below, all expenses incident to the
administration of the Plan and Trust, including but not limited to, legal,
accounting, Trustee fees, expenses of the Plan Administrator, and the cost of
furnishing any bond or security required of the Plan Administrator shall be paid
by the Trustee from the Trust, and, until paid, shall constitute a claim against
the Trust which is paramount to the claims of Participants and Beneficiaries;
provided, however, that (i) the obligation of the Trustee to pay such expenses
from the Trust shall cease to exist to the extent such expenses are paid by the
Employer and (ii) in the event the Trustee's compensation is to be paid,
pursuant to this Section, from the Trust, any individual serving as Trustee who
already receives full-time pay from an employer or an association of employers
whose employees are Participants in the Plan, or from an employee organization
whose members are Participants in the Plan, shall not receive any additional
compensation for serving as Trustee.    This Section shall be deemed to be a
part of any contract to provide for expenses of Plan and Trust administration,
whether or not the signatory to such contract is, as a matter of convenience,
the Employer.



(b)
The Plan Administrator and any fiduciary under the Plan may charge against the
Account of a Participant any actual and reasonable fees and expenses associated
with the determination of eligibility of such Participant or his or her
alternate payee for a distribution pursuant to a qualified domestic relations
order or pursuant to a request for a hardship withdrawal, or associated with the
documentation and enforcement of any loan from the Plan.





ARTICLE XII
GENERAL PROVISIONS


12.1    Non-alienation


Except as required by any applicable law, no benefit under the Plan shall in any
manner be anticipated, assigned, or alienated, and any attempt to do so shall be
void. However, payment shall be made in accordance with the provisions of any
judgment, decree, or order which:



55



--------------------------------------------------------------------------------



(a)
Creates for, or assigns to, a spouse, former spouse, child or other dependent of
a Participant the right to receive all or a portion of the Participant’s
benefits under the Plan for the purpose of providing child support, alimony
payments, or marital property rights to that spouse, child, or dependent;



(b)
Is made pursuant to a state domestic relations law;



(c)
Does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan; and



(d)
Otherwise meets the requirements of ERISA Section 206(d), as amended, as a
"qualified domestic relations order" ("QDRO"), as determined by the Plan
Administrator.



Any distribution due an alternate payee under a qualified domestic relations
order may be made as soon as practicable following the earliest date specified
in such order, even if the Participant has not terminated employment with the
Employer or reached "earliest retirement age" as defined in Code Section
414(p)(4), or as otherwise permitted under such order pursuant to an agreement
between the Plan and the alternate payee; provided, however, that if the amount
of the distribution exceeds $5,000 and the order requires the alternate payee
must consent to the distribution. Effective April 6, 2007, a domestic relations
order that otherwise satisfies the requirements for a QDRO will not fail to be a
QDRO: (a) solely because the order is issued after, or revises, another domestic
relations order or QDRO; or (b) solely because of the time at which the order is
issued, including issuance after the annuity starting date or after the
Participant's death.


12.2    Conditions of Employment Not Affected by Plan


The establishment of the Plan shall not confer any legal rights upon any
Employee or other person for a continuation of employment, nor shall it
interfere with the rights of the Employer to discharge any Employee and to treat
him or her without regard to the effect which that treatment might have upon him
or her as a Participant or potential Participant of the Plan.


12.3    Facility of Payment


If the Plan Administrator shall find that a Participant or other person entitled
to a benefit is unable to care for his or her affairs because of illness or
accident or is a minor, the Plan Administrator may direct that any benefit due
him or her, unless claim shall have been made for the benefit by a duly
appointed legal representative, be paid to his or her spouse, a child, a parent
or other blood relative, or to a person with whom he or she resides. Any payment
so made shall be a complete discharge of the liabilities of the Plan for that
benefit.



56



--------------------------------------------------------------------------------



12.4    Information


Each Participant, Beneficiary, or other person entitled to a benefit, before any
benefit shall be payable to him or her or on his or her account under the Plan,
shall file with the Plan Administrator the information that it shall require to
establish his or her rights and benefits under the Plan.


12.5    Top-Heavy Provisions


(a)
The following definitions apply to the terms used in this Section:



(i)
"applicable determination date" means the last day of the later of the first
Plan Year or the preceding Plan Year;



(ii)
"top-heavy ratio" means the ratio of (A) the value of the aggregate of the
Accounts under the Plan for key employees to (B) the value of the aggregate of
the Accounts under the Plan for all key employees and non-key employees;



(iii) "key employee" means, for any Plan Year beginning after December 31, 2001,
any Employee or former Employee (including any deceased Employee) who at any
time during the Plan Year that includes the determination date was an officer of
the Employer having annual compensation greater than $130,000 (as adjusted under
Code Section 416(i)(1) for Plan Years beginning after December 21, 2002), a
"5-percent owner" (as defined below) of the Employer, or a "1-percent owner" (as
defined below) of the Employer having annual compensation of more than $150,000.
For this purpose, annual compensation means Statutory Compensation as defined in
Section 1.45. The determination of who is a key employee will be made in
accordance with Code Section 416(i)(I) and the applicable regulations and other
guidance of general applicability issued thereunder.


(iv)
"5-percent owner" means any person who owns (or is considered as owning within
the meaning of Code Section 318) more than five percent (5%) of the outstanding
stock of the Employer or stock possession more than five percent (5%) of the
total combined voting power of all stock of the Employer. "1-percent owner"
means any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possession more than one percent (1%) of the total combined voting
power of all stock of the Employer.



In determining percentage ownership hereunder, Employers that would otherwise be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be treated as
separate Employers. However, in determining whether an individual receives
annual compensation

57



--------------------------------------------------------------------------------



of more than $150,000, compensation from each Employer required to be aggregated
under Code Sections 414(b), (c) and (m) shall be taken into account;


(v)
"non-key employee" means any Employee who is not a key employee;



(vi)
"applicable Valuation Date" means the Valuation Date coincident with or
immediately preceding the last day of the first Plan Year or the preceding Plan
Year, whichever is applicable;



(vii)
"required aggregation group" means any other qualified plan(s) of the Employer
or an Affiliated Employer in which there are members who are key employees or
which enable(s) the Plan to meet the requirements of Code Section 40l(a)(4) or
410; and



(viii)
"permissive aggregation group" means each plan in the required aggregation group
and any other qualified plan(s) of the Employer or an Affiliated Employer in
which all members are non-key employees, if the resulting aggregation group
continues to meet the requirements of Code Sections 40l(a)(4) and 410.



(b)
For purposes of this Section, the Plan shall be "top-heavy" with respect to any
Plan Year if as of the applicable determination date the top-heavy ratio exceeds
60%. The top­ heavy ratio shall be determined as of the applicable Valuation
Date in accordance with Code Section 416(g)(3) and (4) and Article V of this
Plan, and shall take into account any contributions made after the applicable
Valuation Date but before the last day of the Plan Year in which the applicable
Valuation Date occurs. For purposes of determining whether the Plan is
top-heavy, the Account balances under the Plan will be combined with the Account
balances or the present value of accrued benefits under each other plan in the
required aggregation group, and, in the Employer's discretion, may be combined
with the Account balances or the present value of accrued benefits under any
other qualified plan in the permissive aggregation group. Distributions made
with respect to a Participant under the Plan during the five-year period ending
on the applicable determination date shall be taken into account for purposes of
determining the top-heavy ratio; distributions under plans that terminated
within such five-year period shall also be taken into account, if any such plan
contained key employees and therefore would have been part of the required
aggregation group. For any Plan Year beginning after December 31, 2001, the
present values of accrued benefits and the amounts of Account balances of an
Employee as of the determination date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than severance from employment, death, or
Disability, this provision shall be applied by


58



--------------------------------------------------------------------------------



substituting "5-year period" for "1-year period." The accrued benefits and
Account of any individual who has not performed services for the Employer during
the 1-year period ending on the determination date shall not be taken into
account.


(c)
For any Plan Year with respect to which the Plan is top-heavy, an additional
Employer contribution shall be allocated on behalf of each Participant (and each
Employee eligible to become a Participant) who is a non-key employee, and who
has not separated from service as of the last day of the Plan Year, to the
extent that the contributions made on his or her behalf under Sections 3.2 and
3.3 for the Plan Year (and not needed to meet the contribution percentage test
set forth in Section 3.7(b)) would otherwise be less than 3% of his or her
remuneration. However, if the greatest percentage of remuneration contributed on
behalf of a key employee under Sections 3.1, 3.2, and 3.3 for the Plan Year
would be less than 3%, that lesser percentage shall be substituted for "3%" in
the preceding sentence. Notwithstanding the foregoing provisions of this Section
12.5(c), no minimum contribution shall be made under this Plan with respect to a
Participant (or an employee eligible to become a Participant) if the required
minimum benefit under Code Section 416(c)(1) is provided to him or her by any
other qualified pension plan of the Employer or an Affiliated Employer. For any
Plan Year beginning after December 31, 2001, Matching Contributions shall be
taken into account for purposes of satisfying the minimum contribution
requirements of Code Section 416(c)(2). The preceding sentence shall apply with
respect to Matching Contributions under the Plan or, if the Plan provides that
the minimum contribution requirement shall be made in another plan, such other
plan.    



Matching Contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
Actual Contribution Percentage test and other requirements of Code Section
401(m).


12.6    Prevention of Escheat


If the Plan Administrator cannot ascertain the whereabouts of any person to whom
a payment is due under the Plan, the Plan Administrator may, no earlier than
three (3) years from the date such payment is due, mail a notice of such due and
owing payment to the last known address of such person, as shown on the records
of the Plan Administrator or the Employer. If such person has not made written
claim therefor within three (3) months of the date of the mailing, the Plan
Administrator may, if it so elects and upon receiving advice from counsel to the
Plan, direct that such payment and all remaining payments otherwise due such
person be canceled on the records of the Plan and the amount thereof applied to
reduce the contributions of the Employer. Upon such cancellation, the Plan and
the Trust shall have no further liability therefor except that, in the event
such person or his or her Beneficiary later notifies the Plan Administrator of
his or her whereabouts and requests the payment or payments due to him or her
under the Plan, the amount so applied shall be paid to him or her in accordance
with the provisions of the Plan applicable to the restoration of forfeitures.

59



--------------------------------------------------------------------------------





12.7    Transfers of Trust Fund Assets


The Plan Administrator may make a transfer of liabilities and corresponding
assets from the Trust Fund to trusts of plans of an Affiliated Employer and
other plans qualified under Code Section 401(a), subject to Section 13.2. The
Plan Administrator may accept a transfer of liabilities and corresponding assets
from the trustees of plans of an Affiliated Employer and other plans qualified
under Code Section 401(a). Any assets received under this Section shall
thereafter constitute part of the corpus of the Trust Fund. All such transfers
and allocations shall be made in accordance with ERISA.


12.8    Construction


(a)
The Plan shall be construed, regulated, and administered under ERISA and the
laws of Louisiana, except where ERISA controls.



(b)
The masculine pronoun shall mean the feminine wherever appropriate and vice
versa, and the singular shall mean the plural wherever appropriate and vice
versa.



(c)
The titles and headings of the Articles and Sections in this Plan are for
convenience only. In the case of ambiguity or inconsistency, the text rather
than the titles or headings shall control.



12.9    USERRA Compliance


(a)
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).



(b)
Loan repayments may be suspended under this Plan as permitted under Code Section
414(u)(4).



12.10    Death Benefits Under USERRA-Qualified Active Military Service


Notwithstanding any provision of the Plan to the contrary, in the case of a
Participant who dies on or after January 1, 2007 while performing qualified
military service (as defined in Code Section 414(u)), the survivors of the
Participant are entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided under the Plan
had the Participant resumed and then terminated employment on account of death.



60



--------------------------------------------------------------------------------



12.11    Qualified Hurricane Disaster Relief
This Section 12.11 reflects the amendment of the Plan to implement any and all
relief that is made available with respect to Plan distributions and loans by
IRS Announcement 2005-70, the Katrina Emergency Tax Relief Act of 2005 ("KETRA")
and the Gulf Opportunity Zone Act of 2005 ("GOZA"). This amendment shall be
interpreted in accordance with Code Section l400Q and Announcement 2005-70,
which are incorporated herein by reference, and all other applicable and related
IRS guidance, including, but not limited to, Notice 2005-92. This amendment,
which is effective as of the effective dates and for the periods set forth in
Code Section 1400Q and Announcement 2005-70, shall supersede the provisions of
the Plan to the extent, and for the periods, that those provisions are
inconsistent with the provisions of this amendment.


ARTICLE XIII
AMENDMENT, MERGER, AND TERMINATION


13.1    Amendment of Plan


Chicago Bridge & Iron Company reserves the right at any time and from time to
time, and retroactively if deemed necessary or appropriate, to amend in whole or
in part any or all of the provisions of the Plan by duly adopted resolution;
provided, however, that amendments to the Plan which do not have a significant
cost impact on the Employer and amendments necessary to acquire and maintain the
qualified status of the Plan under the Code, whether or not retroactive, may be
made by Chicago Bridge & Iron Company. However, no amendment shall make it
possible for any part of the Funds of the Plan to be used for, or diverted to,
purposes other than for the exclusive benefit of persons entitled to benefits
under the Plan. No amendment shall be made which has the effect of decreasing
the balance of the Account of any Participant or of reducing the non-forfeitable
percentage of the balance of the Account of a Participant below the
non-forfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted or, if later, the date on which the amendment
becomes effective.


13.2    Merger, Consolidation, or Transfer


The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would, if the resulting plan were then terminated,
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he or she would have been entitled to
receive immediately before the merger, consolidation, or transfer if the Plan
had then terminated.


13.3    Additional Participating Employers


(a)
If any company is or becomes an Affiliated Employer, the Board of Directors may
include the employees of that Affiliated Employer in the membership of the Plan


61



--------------------------------------------------------------------------------



upon appropriate action by that company necessary to adopt the Plan. In that
event, or if any persons become Employees of the Employer as the result of
merger or consolidation or as the result of acquisition of all or part of the
assets or business of another company, the Board of Directors shall determine to
what extent, if any, previous service with the Affiliated Employer shall be
recognized under the Plan, but subject to the continued qualification of the
Trust for the Plan as tax-exempt under the Code.


(b)
Any Affiliated Employer may terminate its participation in the Plan upon
appropriate action by it. In that event the Funds of the Plan held on account of
Participants in the employ of that company, and any unpaid balances of the
Accounts of all Participants who have separated from the employ of that company,
shall be determined by the Plan Administrator. Those Funds shall be distributed
as provided in Section 13.4 if the Plan should be terminated, or shall be
segregated by the Trustee as a separate trust, pursuant to ce1tification to the
Trustee by the Plan Administrator, continuing the Plan as a separate plan for
the employees of that company under which the board of directors of that company
shall succeed to all the powers and duties of the Board of Directors.



13.4    Termination of Plan


(a)
The Board of Directors, by duly adopted resolution, may terminate the Plan in
whole or in part, or completely discontinue contributions under the Plan, for
any reason at any time.

In case of termination or partial termination of the Plan, or complete
discontinuance of Employer contributions to the Plan, the rights of affected
Participants to their Accounts under the Plan as of the date of the termination
or discontinuance shall be non-forfeitable. The total amount in each
Participant' s Account shall be distributed, as the Plan Administrator shall
direct, to him or her or for his or her benefit or continued in trust for his or
her benefit.
(b)
Upon termination of the Plan, Deferral Contributions, with earnings thereon,
shall be distributed to Participants as soon as administratively practicable,
provided that (i) neither the Employer nor an Affiliated Employer establishes or
maintains an alternative defined contribution plan within the meaning of
Treasury Regulation Section 1.401(k)-1(d)(4)(i), and (ii) payment is made to the
Participant in the form of a lump sum.

Executed this _____ day of December, 2013.
CHICAGO BRIDGE & IRON COMPANY


By_______________________________________
                            
Title______________________________________

62

